EXHIBIT 10.1

EXECUTION VERSION

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

BRISTOL WEST HOLDINGS, INC.,

The Several Lenders

from Time to Time Parties Hereto,

ING CAPITAL LLC,

as Administrative Agent,

Dated as of July 31, 2006

--------------------------------------------------------------------------------

ING CAPITAL LLC

and

JP MORGAN SECURITIES INC.,

as Joint Bookrunners and Joint Lead Arrangers,

and

LASALLE BANK, NATIONAL ASSOCIATION,

as Documentation Agent

--------------------------------------------------------------------------------




                    CREDIT AGREEMENT dated as of July 31, 2006, among BRISTOL
WEST HOLDINGS, INC., a Delaware corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and ING Capital, LLC, as Administrative Agent (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning provided in Section 1).

                    The Borrower has requested the Lenders to extend credit in
the form of (a) Term Loans, in an aggregate principal amount not in excess of
$100,000,000, and (b) Revolving Credit Loans at any time and from time to time
after the Closing Date and prior to the Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $25,000,000 less the aggregate
Letter of Credit Outstandings at such time.  The Borrower has requested the
Letter of Credit Issuer to issue Letters of Credit at any time and from time to
time after the Closing Date and prior to the L/C Maturity Date, in an aggregate
face amount at any time outstanding not in excess of $15,000,000.

                    The proceeds of the Term Loans will be used by the Borrower
solely (a) to consummate the Refinancing, (b) to pay the Refinancing Expenses
and (c) following the completion of (a) and (b) above, for general corporate
purposes.  Proceeds of Revolving Credit Loans may be used by the Borrower solely
for working capital requirements and other general corporate purposes (including
Permitted Acquisitions), and Letters of Credit will be used by the Borrower for
general corporate purposes.

                    The parties hereto hereby agree as follows:

                    SECTION 1.  Definitions.  As used herein, the following
terms shall have the meanings specified in this Section 1 unless the context
otherwise requires (it being understood that defined terms in this Agreement
shall include in the singular number the plural and in the plural the singular):

                    “ABR” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day, and (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1%.  Any change in the ABR due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

                    “ABR Loan” shall mean each Loan bearing interest at the rate
provided in Section 2.8(a).

                    “ABR Revolving Credit Loan” shall mean any Revolving Credit
Loan bearing interest at a rate determined by reference to the ABR.

                    “Acquired Cash Flow” shall mean with respect to any Acquired
Entity or Business or any Converted Restricted Subsidiary (any of the foregoing,
a “Pro Forma Entity”), for any Test Period, the Cash Flow of such Pro Forma
Entity for such Test Period (determined as if such Pro Forma Entity was a
Regulated Insurance Company or an Unregulated Subsidiary for such entire Test
Period).

--------------------------------------------------------------------------------




                    “Acquired Entity or Business” shall have the meaning
provided in the definition of the term “Adjusted EBITDA”.

                    “Acquired Person” shall have the meaning provided in Section
10.1(j).

                    “Acquired Surplus” shall mean, with respect to any Pro Forma
Entity, at any time, the Surplus of such Pro Forma Entity at such time
(determined as if such Pro Forma Entity was a Regulated Insurance Company at
such time).

                    “Acquired Surplus Entity or Business” shall mean any Person,
property, business or asset (other than an Unrestricted Subsidiary) acquired to
the extent not subsequently sold, transferred or otherwise disposed of (but not
including the Acquired Surplus of any related Person, property, business or
assets to the extent not so acquired) by the Borrower or any Restricted
Subsidiary during such period.

                    “Act” shall have the meaning provided in Section 13.17.

                    “Adjusted EBITDA” shall mean, for any period, the
consolidated net income from continuing operations before income taxes and
extraordinary items of the Borrower and its Restricted Subsidiaries (excluding
net income (or loss) before taxes and extraordinary items of the Regulated
Insurance Subsidiaries) for such period, all determined in accordance with GAAP,
plus (a) to the extent deducted in determining such net income, and without
duplication, the sum of the amounts for such period of (i) interest expense
(including that attributable to Capital Leases in accordance with GAAP and
Hybrid Capital), (ii) depreciation expense, (iii) amortization expense,
including amortization of deferred financing fees, (iv) non-recurring charges,
(v) non-cash charges, (provided that in the case of non-cash charges on account
of future cash expenditures, any such cash expenditures, when actually paid by
the Borrower or a Restricted Subsidiary, shall be deducted from Adjusted EBITDA
to the extent (A) such cash expenditure does not otherwise have the effect of
reducing Adjusted EBITDA and (B) the non-cash charge in respect of such cash
expenditure was previously added to consolidated net income in determining
Adjusted EBITDA pursuant to this clause (v)), (vi) losses on asset sales, (vii)
restructuring charges, (viii) Refinancing Expenses, (ix) any expenses or charges
incurred in connection with any issuance of debt or equity securities, (x) any
fees and expenses related to Permitted Acquisitions and (xi) any deduction for
minority interest expense, less (b) to the extent included in determining such
net income and without duplication, the sum of the amounts for such period of
(i) non-recurring gains, (ii) non-cash gains and (iii) gains on asset sales, all
as determined on a consolidated basis for the Borrower and the Unregulated
Subsidiaries in accordance with GAAP, provided that (A) except as provided in
clause (B) below, there shall be excluded from Adjusted EBITDA the earnings or
net income of all Unrestricted Subsidiaries for such period to the extent
otherwise included in such amount, except to the extent actually received in
cash by the Borrower or its Restricted Subsidiaries during such period through
dividends or other distributions and (B) there shall be included in determining
Adjusted EBITDA for any period (x) the Acquired Cash Flow of any Person,
property, business or asset (other than an Unrestricted Subsidiary) acquired to
the extent not subsequently sold, transferred or otherwise disposed of (but not
including the Acquired Cash Flow of any related Person, property, business or
assets to the extent not so acquired) by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired Cash Flow of an Unrestricted Subsidiary that is converted into
a Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), in each case based on the actual Acquired Cash Flow of such
Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition or
conversion) and (y) an adjustment with respect to each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent.

2

--------------------------------------------------------------------------------




                    “Adjusted Surplus” shall mean, at any time, Surplus at such
time, provided that (i) except as provided in clause (ii) below, there shall be
excluded from Adjusted Surplus the Surplus of all Unrestricted Subsidiaries to
the extent otherwise included in such amount, and (ii) there shall be included
in determining Adjusted Surplus at any time the Acquired Surplus of any Acquired
Surplus Entity or Business and the Acquired Surplus of a Converted Restricted
Subsidiary, in each case based on the actual Acquired Surplus of such Acquired
Surplus Entity or Business or Converted Restricted Subsidiary as of the relevant
date. 

                    “Adjusted Total Revolving Credit Commitment” shall mean at
any time the Total Revolving Credit Commitment less the aggregate Revolving
Credit Commitments of all Defaulting Lenders.

                    “Administrative Agent” shall mean ING, together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor appointed pursuant to Section 12.9.

                    “Administrative Agent’s Office” shall mean the office of the
Administrative Agent located at 1325 Avenue of the Americas, New York, NY 10019,
or such other office in New York City as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

                    “Affected Lender” shall have the meaning provided in Section
13.7.

                    “Affiliate” shall mean, with respect to any Person, any
other Person directly or indirectly controlling, controlled by, or under direct
or indirect common control with such Person.  A Person shall be deemed to
control a corporation if such Person possesses, directly or indirectly, the
power (a) to vote 10% or more of the securities having ordinary voting power for
the election of directors of such corporation or (b) to direct or cause the
direction of the management and policies of such corporation, whether through
the ownership of voting securities, by contract or otherwise.

                    “Aggregate Revolving Credit Outstandings” shall have the
meaning provided in Section 5.2(b).

                    “Agreement” shall mean this Credit Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

3

--------------------------------------------------------------------------------




                    “Applicable ABR Margin” shall mean, with respect to each ABR
Loan at any date, the applicable percentage per annum set forth below based upon
the Status in effect on such date:

 

 

Applicable ABR

Status

 

Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level I Status

 

0.50%

Level II Status

 

0.00%

Level III Status

 

0.00%

Level IV Status

 

0.00%

Level V Status

 

0.00%

                    “Applicable Eurodollar Margin” shall mean, with respect to
each Eurodollar Term Loan and Eurodollar Revolving Credit Loan at any date, the
applicable percentage per annum set forth below based upon the Status in effect
on such date:

 

 

Applicable Eurodollar

Status

 

Margin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level I Status

 

1.750%

Level II Status

 

1.250%

Level III Status

 

1.000%

Level IV Status

 

0.875%

Level V Status

 

0.750%

                    “Applicable Insurance Regulatory Authority” shall mean, when
used with respect to any Regulated Insurance Company, the insurance department
or similar administrative authority or agency located in (a) each state in which
such Regulated Insurance Company is domiciled or (b) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the insurance
department, authority or agency in each state in which such Regulated Insurance
Company is licensed, and shall include any Federal insurance regulatory
department, authority or agency that may be created and that asserts regulatory
jurisdiction over such Regulated Insurance Company.

                    “Approved Fund” shall mean, with respect to any Lender that
is a fund that invests in commercial loans, the investment advisor thereof or
any other fund that invests in commercial loans and that is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

                    “Asset Sale Prepayment Event” shall mean any sale, transfer
or other disposition of any business units, assets or other properties of the
Borrower or any of the Restricted Subsidiaries not in the ordinary course of
business.  Notwithstanding the foregoing, the term “Asset Sale Prepayment Event”
shall not include any transaction permitted by Section 10.4 (other than Section
10.4(b)).

                    “Assignment and Assumption” shall have the meaning provided
in Section 13.6(a)(iii).

4

--------------------------------------------------------------------------------




                    “Authorized Control Level” shall mean “Authorized Control
Level Risk-Based Capital” as defined by the NAIC as of December 31, 1994, as
such definition has been amended from time to time, and as applied in the
context of the Risk-Based Capital Guidelines promulgated by the NAIC.

                    “Authorized Officer” shall mean the Chairman of the Board,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Chief Operating Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

                    “Available Amount” shall mean, on any date (the “Reference
Date”), an amount equal to (a) the sum of (i) $10,000,000, (ii) 50% of the
cumulative amount of Excess Cash Flow for all fiscal years completed after the
Closing Date but prior to the Reference Date, (iii)  the amount of any common or
preferred capital contributions (other than any equity contribution made in
accordance with Section 10.5(c)(i)) made in cash to the Borrower from and
including the Business Day immediately following the Closing Date through and
including the Reference Date, (iv) an amount equal to the Net Cash Proceeds
received by the Borrower on or prior to the Reference Date from any issuance of
common or preferred equity securities by the Borrower, (v) the aggregate amount
of all cash dividends and other cash distributions received by the Borrower or
any Guarantor from any Minority Investments or Unrestricted Subsidiaries on or
prior to the Reference Date (other than the portion of any such dividends and
other distributions that is used by the Borrower or any Guarantor to pay taxes),
(vi) the aggregate amount of all cash repayments of principal received by the
Borrower or any Guarantor from any Minority Investments or Unrestricted
Subsidiaries on or prior to the Reference Date in respect of loans made by the
Borrower or any Guarantor to such Minority Investments or Unrestricted
Subsidiaries and (vii) the aggregate amount of all net cash proceeds received by
the Borrower or any Guarantor in connection with the sale, transfer or other
disposition of its ownership interest in any Minority Investment or Unrestricted
Subsidiary on or prior to the Reference Date minus (b) the sum of (i) the
aggregate amount of any investments (including loans) made by the Borrower or
any Restricted Subsidiary pursuant to Section 10.5(m)(ii) on or prior to the
Reference Date, (ii) cash dividends paid on Permitted Preferred Stock on or
prior to the Reference Date (to the extent that the proceeds of such Permitted
Preferred Stock were used to make an investment in an Unrestricted Subsidiary
pursuant to Section 10.5(m)(ii)), and (iii) the aggregate amount of Capital
Expenditures made by the Borrower and its Restricted Subsidiaries in any fiscal
year pursuant to Section 10.12 in excess of  the sum of (x) $10,000,000 and (y)
the amount carried forward pursuant to the proviso therein.

                    “Available Commitment” shall mean an amount equal to the
excess, if any, of (a) the amount of the Total Revolving Credit Commitment over
(b) the sum of (i) the aggregate principal amount of all Revolving Credit Loans
then outstanding and (ii) the aggregate Letter of Credit Outstandings at such
time.

                    “Bankruptcy Code” shall have the meaning provided in Section
11.5.

                    “Benefited Lender” shall have the meaning provided in
Section 13.8.

5

--------------------------------------------------------------------------------




                    “Board” shall mean the Board of Governors of the Federal
Reserve System of the United States (or any successor).

                    “Borrower” shall have the meaning provided in the preamble
to this Agreement.

                    “Borrower Common Stock” shall mean any class of outstanding
common stock of the Borrower after the Transaction.

                    “Borrowing” shall mean and include (a) the incurrence of one
Type of Term Loan of a single Facility on the Closing Date (or resulting from
conversions on a given date after the Closing Date) having, in the case of
Eurodollar Term Loans, the same Interest Period (provided that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Term Loans) and (b) the incurrence of one Type of
Revolving Credit Loan on a given date (or resulting from conversions on a given
date) having, in the case of Eurodollar Revolving Credit Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of Eurodollar Revolving Credit
Loans).

                    “Business Day” shall mean (a) for all purposes other than as
covered by clause (b) below, any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day that is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the relevant interbank Eurodollar market.

                    “BWCIC” shall mean Bristol West Casualty Insurance Company.

                    “BWIC” shall mean Bristol West Insurance Company.

                    “Capital Expenditures” shall mean, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events all amounts expended or capitalized under Capital
Leases, but excluding any amount representing capitalized interest) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and its Subsidiaries, provided that the term “Capital Expenditures”
shall not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time or (c) the purchase of plant, property or equipment
made within one year of the sale of any asset to the extent purchased with the
proceeds of such sale.

6

--------------------------------------------------------------------------------




                    “Capitalized Lease Obligations” shall mean, as applied to
any Person, all obligations under Capital Leases of such Person or any of its
Subsidiaries, in each case taken at the amount thereof accounted for as
liabilities in accordance with GAAP.

                    “Capital Lease”, as applied to any Person, shall mean any
lease of any property (whether real, personal or mixed) by that Person as lessee
that, in conformity with GAAP, is, or is required to be, accounted for as a
capital lease on the balance sheet of that Person.

                    “Cash Flow” shall mean, for any Test Period, the sum,
without duplication, of (a) the greater of (i) Combined Statutory Pre-Tax
Earnings for all Regulated Insurance Companies for such Test Period and (ii) the
sum of 10% of Adjusted Surplus as of the last day of the fiscal year most
recently ended prior to the end of such Test Period plus all tax sharing
payments made by Regulated Insurance Companies to the Borrower during such Test
Period and (b) Adjusted EBITDA for such Test Period. 

                    “Cash Flow to Consolidated Interest Expense Ratio” shall
mean, for any Test Period, the ratio of (a) Cash Flow for such Test Period to
(b) Consolidated Interest Expense for such Test Period.

                    “Change of Control” shall mean and be deemed to have
occurred if (a) (i) any person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) (other than
KKR, its Affiliates and the Management Group, collectively) shall at any time
have acquired direct or indirect beneficial ownership of more than 35% of the
outstanding Voting Stock of the Borrower and (ii) KKR, its Affiliates and the
Management Group beneficially own, in the aggregate, a lesser percentage of the
outstanding Voting Stock of the Borrower than the person, entity or “group”
referred to in clause (i) above, unless, in the case of either clause (i) or
(ii) above, KKR, its Affiliates and the Management Group have, at such time, the
right or the ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of the Borrower;
and/or (b) at any time Continuing Directors shall not constitute a majority of
the Board of Directors of the Borrower.

                    “Closing Date” shall mean the date on or before July 31,
2006, on which the initial Borrowing is made hereunder.

                    “Coast” shall mean Coast National Insurance Company.

                    “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to the Code are to the Code, as in effect at the
date of this Agreement, and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.

                    “Collateral” shall have the meaning provided in the Pledge
Agreement.

                    “Combined” shall mean, when used with reference to any
amount or financial statement, such amount as determined, or financial statement
as prepared, on a combined basis for all of the specified entities and their
respective Subsidiaries; provided that any such amount or financial statement
determined or prepared for any specified entity and its Subsidiaries separately
shall be determined or prepared on a consolidated basis in accordance with SAP
or GAAP, as applicable.

7

--------------------------------------------------------------------------------




                    “Combined Risk-Based Capital Ratio” shall mean the ratio
(expressed as a percentage), at any time, of (i) the sum, without duplication,
of the Total Adjusted Capital of each Regulated Insurance Company to (ii) the
sum, without duplication, of the Authorized Control Level of each Regulated
Insurance Company.

                    “Commitment Fee Rate” shall mean, with respect to the
Available Commitment on any day, the rate per annum set forth below opposite the
Status in effect on such day:

 

 

Commitment

Status

 

Fee Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level I Status

 

0.375%

Level II Status

 

0.275%

Level III Status

 

0.200%

Level IV Status

 

0.175%

Level V Status

 

0.150%

                    “Commitments” shall mean, with respect to each Lender, such
Lender’s Term Loan Commitment and Revolving Credit Commitment.

                    “Confidential Information” shall have the meaning provided
in Section 13.16.

                    “Consolidated Interest Expense” shall mean, for any period,
the sum of (i) cash interest expense (including that attributable to Capital
Leases in accordance with GAAP and Hybrid Capital), net of cash interest income,
of the Borrower and the Restricted Subsidiaries on a consolidated basis with
respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements (other than currency
swap agreements, currency future or option contracts and other similar
agreements), but excluding, however, amortization of deferred financing costs
and any other amounts of non-cash interest, all as calculated on a consolidated
basis in accordance with GAAP, and (ii) cash dividends paid on Permitted
Preferred Stock during such period; provided that (a) except as provided in
clause (b) below, there shall be excluded from Consolidated Interest Expense for
any period the cash interest expense (or income to the extent excluded from Cash
Flow) of all Unrestricted Subsidiaries for such period to the extent otherwise
included in Consolidated Interest Expense and (b) for purposes of the definition
of the term “Permitted Acquisition” and Sections 10.3 and 10.9, there shall be
included in determining Consolidated Interest Expense for any period the cash
interest expense (or income to the extent excluded from Acquired Cash Flow) of
any Acquired Entity or Business acquired during such period and of any Converted
Restricted Subsidiary converted during such period, in each case based on such
cash interest expense (or income) of such Acquired Entity or Business or
Converted Restricted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition or conversion) assuming any Indebtedness
incurred or repaid in connection with any such acquisition or conversion had
been incurred or prepaid on the first day of such period.

8

--------------------------------------------------------------------------------




                    “Consolidated Net Income” shall mean, for any period, the
consolidated net income (or loss) of the Borrower and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP. 

                    “Consolidated Net Worth” shall mean the Net Worth of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP.

                    “Consolidated Total Capitalization” shall mean, as of any
date of determination, the sum of (i) Consolidated Total Debt and (ii)
Consolidated Net Worth, without duplication.

                    “Consolidated Total Debt” shall mean, without duplication,
as of any date of determination, (a) the sum of (i) all Indebtedness of the
Borrower and the Restricted Subsidiaries for borrowed money outstanding on such
date, (ii) all net liabilities of the Borrower and the Restricted Subsidiaries
under Financial Reinsurance Agreements, (iii) Debt Hybrid Capital and (iv) all
Capitalized Lease Obligations of the Borrower and the Restricted Subsidiaries
outstanding on such date, all calculated on a consolidated basis in accordance
with GAAP minus (b) the aggregate amount of cash included in the cash account on
the balance sheet of the Borrower (on a stand-alone basis), to the extent held
by or for the account of the Borrower and deposited with the Administrative
Agent or any Lender domiciled in the United States as at such date and to the
extent that the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which the Borrower is a party.

                    “Consolidated Total Debt to Consolidated Total
Capitalization Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Total Debt to (b) Consolidated Total Capitalization.

                    “Consolidated Working Capital” shall mean, at any date, the
excess of (a) the sum of all amounts (other than cash, cash equivalents and bank
overdrafts) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date over (b) the
sum of all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date, but
excluding (i) the current portion of any funded Indebtedness, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and Letter
of Credit Exposure to the extent otherwise included therein and (iii) the
current portion of deferred income taxes.

                    “Continuing Director” shall mean, at any date, an individual
(a) who is a member of the Board of Directors of the Borrower on the date
hereof, (b) who, as at such date, has been a member of such Board of Directors
for at least the 12 preceding months, (c) who has been nominated to be a member
of such Board of Directors, directly or indirectly, by KKR and its Affiliates or
Persons nominated by KKR and its Affiliates or (d) who has been nominated to be
a member of such Board of Directors by a majority of the other Continuing
Directors then in office.

                    “Converted Restricted Subsidiary” shall mean, for any
period, an Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such relevant period.

9

--------------------------------------------------------------------------------




                    “Credit Documents” shall mean this Agreement, the Guaranty,
the Pledge Agreement and any promissory notes issued by the Borrower hereunder.

                    “Credit Event” shall mean and include the making (but not
the conversion or continuation) of a Loan and the issuance of a Letter of
Credit.

                    “Credit Party” shall mean each of the Borrower and the
Guarantors.

                    “Debt Hybrid Capital” shall mean, at any time, all
subordinated securities, instruments or other obligations that (i) are issued
directly or indirectly by the Borrower or any Subsidiary through any trust or
other special purpose entity formed by them (including any loans or notes issued
by the Borrower or such Subsidiary to such trust or other special purpose entity
in connection therewith), (ii) are not Equity Hybrid Capital and (iii) mature no
earlier than the date which is twelve (12) months after the Maturity Date.

                    “Debt Incurrence Prepayment Event” shall mean any issuance
or incurrence by the Borrower or any of the Restricted Subsidiaries of any
Indebtedness (excluding any Indebtedness permitted to be issued or incurred
under Section 10.1).

                    “Default” shall mean any event, act or condition that with
notice or lapse of time, or both, would constitute an Event of Default.

                    “Defaulting Lender” shall mean any Lender with respect to
which a Lender Default is in effect.

                    “Dividends” shall have the meaning provided in Section 10.6.

                    “Documentation Agent” shall mean LaSalle Bank, National
Association.

                    “Dollars” and “$” shall mean dollars in lawful currency of
the United States of America.

                    “Domestic Subsidiary” shall mean each Subsidiary of the
Borrower that is organized under the laws of the United States, any state or
territory thereof, or the District of Columbia.

                    “Drawing” shall have the meaning provided in Section 3.4(b).

                    “EDGAR” shall have the meaning provided in Section 9.1(a).

                    “Electronic Settlement System” shall have the meaning
provided in Section 13.6(a).

10

--------------------------------------------------------------------------------




                    “Eligible Assignee” means (i) any Lender, any Affiliate of
any Lender and any Approved Fund of any Lender; and (ii) (a) a commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia; (b) a savings and loan association or savings bank
organized under the laws of the United States or any state thereof or the
District of Columbia; (c) a commercial bank organized under the laws of any
other country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies that, in each case, have at least $2,000,000 in net assets;
provided that neither (x) the Company, (y) any Person known to the assigning
Lender to be a competitor of the Company nor (z) any  Person who is (I) listed
on the Specially Designated Nationals and Blocked Persons List (the “SDN List”)
maintained by the U.S. Department of Treasury Office of Foreign Assets Control
(“OFAC”)  and/or on any other similar list  maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation; or (II) included within
the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, shall be an Eligible Assignee.

                    “Environmental Claims” shall mean any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigations (other than
internal reports prepared by the Borrower or any of its Subsidiaries (a) in the
ordinary course of such Person’s business or (b) as required in connection with
a financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and (ii)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment. 

                    “Environmental Law” shall mean any applicable Federal,
state, foreign or local statute, law, rule, regulation, ordinance, code and rule
of common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety or Hazardous Materials.

                    “Equity Hybrid Capital” shall mean, at any time, all
subordinated securities, instruments or other obligations that (i) are issued
directly or indirectly by the Borrower or any Subsidiary through any trust or
other special purpose entity formed by them (including any loans or notes issued
by the Borrower or such Subsidiary to such trust or other special purpose entity
in connection therewith), (ii)(x) are accorded equity treatment by S&P, if S&P
so indicated in the course of issuing a credit rating for such securities,
instruments or other obligations (or for the Borrower or any such Subsidiary) or
(y) do not exceed 20% of Consolidated Total Capitalization  (provided that the
selection of either clause (x) or clause (y) shall be at the discretion of the
Borrower) and (iii) mature no earlier than the date which is twelve (12) months
after the Maturity Date.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time.  Section references to ERISA are to
ERISA as in effect at the date of this Agreement and any subsequent provisions
of ERISA amendatory thereof, supplemental thereto or substituted therefor.

11

--------------------------------------------------------------------------------




                    “ERISA Affiliate” shall mean each person (as defined in
Section 3(9) of ERISA) that together with the Borrower or a Subsidiary would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

                    “Eurodollar Loan” shall mean any Eurodollar Term Loan or
Eurodollar Revolving Credit Loan.

                    “Eurodollar Rate” means, for any Interest Period for a
Eurodollar Loan, the rate per annum obtained by dividing (i) (A) the rate per
annum determined by the Administrative Agent at approximately 11:00 A.M. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period, or (B) if an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the rate per annum determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
Interest Period to major banks in the London interbank market in London,
England, by the Administrative Agent at approximately 11:00 A.M. (London time)
on the date that is two Business Days prior to the beginning of such Interest
Period by (ii) a percentage equal to 100% minus the stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves) applicable on such Interest Rate Determination Date to any
member bank of the Federal Reserve System in respect of “Eurocurrency
Liabilities” as defined in Regulation D (or any successor category of
liabilities under Regulation D).  Each determination by the Administrative Agent
pursuant to this definition shall be conclusive absent manifest error.

                    “Eurodollar Revolving Credit Loan” shall mean any Revolving
Credit Loan bearing interest at a rate determined by reference to the Eurodollar
Rate.

                    “Eurodollar Term Loan” shall mean any Term Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

                    “Event of Default” shall have the meaning provided in
Section 11.

                    “Excess Cash Flow” shall mean, for any period, an amount
equal to the excess of (a) the sum, without duplication, of (i) dividends
actually paid to the Borrower by Regulated Insurance Companies during such
period, (ii) the portion of the aggregate amount of cash tax allocation payments
made during such period by the Regulated Insurance Companies to the Borrower or
its Unregulated Restricted Subsidiaries that is not treated as intercompany
obligations under the applicable tax allocation agreements, (iii) consolidated
net income before taxes from continuing operations of the Borrower and its
Restricted Subsidiaries (excluding net

12

--------------------------------------------------------------------------------




income (or loss) before taxes of the Regulated Insurance Companies), all
determined in accordance with GAAP (“Unregulated Earnings”), (iv) an amount
equal to the amount of all non-cash charges to the extent deducted in arriving
at such Unregulated Earnings, (v) decreases in Consolidated Working Capital of
the Borrower and its Restricted Subsidiaries (excluding Regulated Insurance
Companies) for such period and (vi) an amount equal to the aggregate net
non-cash loss on the sale, lease, transfer or other disposition of assets by the
Borrower and the Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Unregulated Earnings over (b) the sum, without duplication, of (i) cash taxes
paid or payable in respect of the income of the Borrower and its Restricted
Subsidiaries for or during such period (excluding such taxes that are separately
assessed on the income of and paid directly by any Regulated Insurance Company),
(ii) an amount equal to the amount of all non-cash credits included in arriving
at such Unregulated Earnings, (iii) the aggregate amount actually paid by the
Borrower and the Unregulated Subsidiaries in cash during such period on account
of Capital Expenditures to the extent not deducted in determining such
Unregulated Earnings (excluding the principal amount of Indebtedness incurred in
connection with such Capital Expenditures, whether incurred in such period or in
a subsequent period), (iv) the aggregate amount of all scheduled principal
payments of Indebtedness of the Borrower or the Unregulated Subsidiaries
(including, without limitation, any Term Loans and the principal component of
payments in respect of Capitalized Lease Obligations but excluding Revolving
Credit Loans) made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), (v) an amount equal to the aggregate net non-cash gain
on the sale, lease, transfer or other disposition of assets (other than sales in
the ordinary course of business) by the Borrower and the Unregulated
Subsidiaries during such period to the extent included in arriving at such
Unregulated Earnings, (vi) increases in Consolidated Working Capital of the
Borrower and its Restricted Subsidiaries (excluding Regulated Insurance
Subsidiaries) for such period, (vii) payments by the Borrower and the
Unregulated Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness, (viii)
the amount of investments, loans and advances made during such period pursuant
to Sections 10.5(a), (c), (i), (j) and (k) to the extent that such investments
were financed with internally generated cash flow of the Borrower and the
Unregulated Subsidiaries and/or dividends by Regulated Insurance Companies
included in clause (a)(i) above, (ix) the amount of dividends paid during such
period pursuant to clause (b) of the proviso to Section 10.6, (x) the aggregate
amount of expenditures actually made by the Borrower and the Unregulated
Subsidiaries in cash during such period (including, without limitation,
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period, (xi) the aggregate amount of
any premium, make-whole or penalty payments actually paid in cash by the
Borrower and the Unregulated Subsidiaries during such period that are required
to be made in connection with any prepayment of Indebtedness and that are
accounted for as extraordinary items, (xii) cash tax allocation payments made
during such period by the Borrower or any Unregulated Restricted Subsidiary to
any Regulated Insurance Company and (xiii) payments applied during such period
in respect of reserves (to the extent not included in Consolidated Working
Capital for such period) created by the Borrower or any Unregulated Restricted
Subsidiary in a period prior to such period.

                    “Existing Credit Agreement” shall mean that certain Credit
Agreement, dated as of February 18, 2004,, among Bristol West Holdings, Inc.,
the lending institutions from time to time parties thereto, Credit Suisse First
Boston, acting through it Cayman Islands Branch, as administrative agent and
ING, as syndication agent.

13

--------------------------------------------------------------------------------




                    “Facility” shall mean any of the credit facilities
established under this Agreement, i.e., the credit facilities providing Term
Loans or Revolving Credit Loans.

                    “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the per annum rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

                    “Fees” shall mean all amounts payable pursuant to, or
referred to in, Section 4.1.

                    “Final Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Letter of Credit Outstandings shall have been reduced to
zero.

                    “Financial Reinsurance Agreement” shall mean a reinsurance
agreement covering any transaction in which any Regulated Insurance Company
cedes business that does not meet the conditions for reinsurance accounting as
provided by the Financial Accounting Standards Board in Statement of Financial
Accounting Standards No. 113, as the same may be revised, replaced, or
supplemented from time to time.

                    “Foreign Subsidiary” shall mean each Subsidiary of the
Borrower that is not a Domestic Subsidiary.

                    “forward-looking statements” shall mean those statements
within the meaning of the Private Securities Litigation Reform Act of 1995.

                    “Fronting Fee” shall have the meaning provided in Section
4.1(c).

                    “GAAP” shall mean generally accepted accounting principles
in the United States of America as in effect from time to time; provided,
however, that if there occurs after the date hereof any change in GAAP that
affects in any respect the calculation of the Applicable ABR Margin, the
Applicable Eurodollar Margin or any covenant contained in Section 10, the
Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such margin or
covenant with the intent of having the respective positions of the Lenders and
the Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, such margins and the covenants in Section 10
shall be calculated as if no such change in GAAP has occurred.

                    “Governmental Authority” shall mean any nation or
government, any state or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government (including, without limitation, any
Applicable Insurance Regulatory Authority).

14

--------------------------------------------------------------------------------




                    “Granting Lender” has the meaning specified in Section 13.6.

                    “Guarantor” shall mean each Domestic Subsidiary of the
Borrower that is a Restricted Subsidiary (excluding any Regulated Insurance
Company) and that is or becomes a party to the Guaranty.

                    “Guaranty” shall mean and include the Guaranty, made by each
Guarantor in favor of the Administrative Agent for the benefit of the Lenders,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

                    “Guaranty Obligations” shall mean, as to any Person, any
obligation of such Person guaranteeing or intended to guarantee any Indebtedness
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, however, that the
term “Guaranty Obligations” shall not include (x) endorsements of instruments
for deposit or collection in the ordinary course of business or (y) obligations
of Regulated Insurance Companies under Insurance Contracts, Reinsurance
Agreements or Retrocession Agreements.  The amount of any Guaranty Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the Indebtedness in respect of which such Guaranty Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

                    “Hazardous Materials” shall mean (a) any petroleum or
petroleum products, radioactive materials, friable asbestos, urea formaldehyde
foam insulation, transformers or other equipment that contain dielectric fluid
containing regulated levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

                    “Hedge Agreements” shall mean interest rate swap, cap or
collar agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts and other similar agreements
entered into by the Borrower in order to protect the Borrower or any of the
Restricted Subsidiaries against fluctuations in interest rates or currency
exchange rates or against other risks to which the Borrower and its Restricted
Subsidiaries may be subject in the ordinary course of business.

15

--------------------------------------------------------------------------------




                    “Hybrid Capital” shall mean, at any time, all Debt Hybrid
Capital and Equity Hybrid Capital.

                    “Increased Commitment Amount” shall have the meaning
provided in Section 13.1.

                    “Indebtedness” of any Person shall mean (a) all indebtedness
of such Person for borrowed money including, without limitation, the
indebtedness evidenced by the Debt Hybrid Capital, (b) the deferred purchase
price of assets or services that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person, (c) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (d) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such Indebtedness has been assumed, (e) all Capitalized Lease Obligations
of such Person, (f) all net liabilities of such Person under interest rate swap,
cap or collar agreements, interest rate future or option contracts, currency
swap agreements, currency future or option contracts, credit derivative
contracts and other similar agreements, (g) all obligations of such Person under
Financial Reinsurance Agreements and (h) without duplication, all Guaranty
Obligations of such Person, provided that Indebtedness shall not include trade
payables and accrued expenses, in each case arising in the ordinary course of
business.

                    “ING” shall mean ING Capital, LLC, and any successor thereto
by merger, consolidation or otherwise.

                    “Insurance Business” shall mean one or more aspects of the
business of selling, issuing or underwriting insurance or reinsurance.

                    “Insurance Contract” shall mean any insurance contract or
policy issued by a Regulated Insurance Company but shall not include any
Reinsurance Agreement or Retrocession Agreement.

                    “Interest Period” shall mean, with respect to any Term Loan
or Revolving Credit Loan, the interest period applicable thereto, as determined
pursuant to Section 2.9.

                    “KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P.,
KKR Associates, L.P., Bristol West Associates LLC and Aurora Investments II LLC.

                    “L/C Maturity Date” shall mean the date that is five
Business Days prior to the Maturity Date.

                    “L/C Participant” shall have the meaning provided in Section
3.3(a).

                    “L/C Participation” shall have the meaning provided in
Section 3.3(a).

                    “Lender” shall have the meaning provided in the preamble to
this Agreement.

16

--------------------------------------------------------------------------------




                    “Lender Default” shall mean (a) the failure (which has not
been cured) of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 3.3 or (b) a Lender
having notified the Administrative Agent and/or the Borrower that it does not
intend to comply with the obligations under Section 2.1 or 3.3, in the case of
either clause (a) or clause (b) above, as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.

                    “Letter of Credit” shall mean each standby letter of credit
issued pursuant to Section 3.1.

                    “Letter of Credit Commitment” shall mean $15,000,000, as the
same may be reduced from time to time pursuant to Section 3.1.

                    “Letter of Credit Exposure” shall mean, with respect to any
Lender, such Lender’s Revolving Credit Commitment Percentage of the Letter of
Credit Outstandings.

                    “Letter of Credit Fee” shall have the meaning provided in
Section 4.1(b).

                    “Letter of Credit Issuer” shall mean ING, any of its
Affiliates or any successor pursuant to Section 3.6, or any Lender acceptable to
the Administrative Agent and the Borrower.

                    “Letter of Credit Outstandings” shall mean, at any time, the
sum of, without duplication, (a) the aggregate Stated Amount of all outstanding
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings in respect
of all Letters of Credit.

                    “Letter of Credit Request” shall have the meaning provided
in Section 3.2.

                    “Level I Status” shall mean, on any date, the then
applicable Consolidated Total Debt to Consolidated Total Capitalization Ratio is
greater than 0.30:1.00.

                    “Level II Status” shall mean, on any date, the circumstance
that Level I Status does not exist and the then applicable Consolidated Total
Debt to Consolidated Total Capitalization Ratio is greater than 0.25:1.00.

                    “Level III Status” shall mean, on any date, the circumstance
that neither Level I Status nor Level II Status exists and the then applicable
Consolidated Total Debt to Consolidated Total Capitalization Ratio is greater
than 0.15:1.00.

                    “Level IV Status” shall mean, on any date, the circumstance
that neither Level I Status, Level II Status nor Level III Status exists and the
then applicable Consolidated Total Debt to Consolidated Total Capitalization
Ratio is greater than 0.10:1.00.

                    “Level V Status” shall mean, on any date, the circumstance
that the then applicable Consolidated Total Debt to Consolidated Total
Capitalization Ratio is less than or equal to 0.10:1.00.

                    “Lien” shall mean any mortgage, pledge, security interest,
hypothecation, assignment, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

17

--------------------------------------------------------------------------------




                    “Loan” shall mean any Revolving Credit Loan or Term Loan
made by any Lender hereunder.

                    “Management Group” shall mean, at any time, the Chairman of
the Board, the Chief Executive Officer, the President, the Chief Financial
Officer, the Chief Operating Officer, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer and the Secretary of the Borrower at
such time and James R. Fisher, Jeffrey J. Dailey, Simon J. Noonan, Craig E.
Eisenacher, and any officers of the Borrower from time to time holding offices
corresponding to those of the foregoing individuals as of the Closing Date.

                    “Margin Stock” shall have the meaning provided in Regulation
U.

                    “Material Adverse Change” shall mean any material adverse
change in the business, operations, property or financial condition of the
Borrower and its Subsidiaries taken as a whole.

                    “Material Adverse Effect” shall mean any material adverse
effect on the business, operations, property or financial condition of the
Borrower and its Subsidiaries taken as a whole.

                    “Material Subsidiary” shall mean, at any date of
determination, any Restricted Subsidiary of the Borrower (a) whose total assets
at the last day of the Test Period ending on the last day of the most recent
fiscal period for which Section 9.1 Financials have been delivered were equal to
or greater than 5% of the consolidated total assets of the Borrower and the
Restricted Subsidiaries at such date, (b) whose gross revenues for such Test
Period were equal to or greater than 5% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such period, or (c) whose Cash
Flow for such Test Period was equal to or greater than 5% of the Cash Flow of
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

                    “Maturity Date” shall mean the fifth anniversary of the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

                    “Minimum Borrowing Amount” shall mean, with respect to a
Borrowing of Term Loans or Revolving Credit Loans, $1,000,000.

                    “Minority Investment” shall mean any Person (other than a
Subsidiary) in which the Borrower or any Restricted Subsidiary owns capital
stock or other equity interests.

                    “Moody’s” shall mean Moody’s Investors Service, Inc., or any
successor by merger or consolidation to its business.

                    “NAIC” shall mean the National Association of Insurance
Commissioners or any successor organization thereto.

18

--------------------------------------------------------------------------------




                    “Net Cash Proceeds” shall mean, with respect to any
Prepayment Event or any issuance by the Borrower of equity securities, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
issuance, as the case may be, less (b) the sum of:

 

          (i)          in the case of any Prepayment Event, the amount, if any,
of all taxes paid or estimated to be payable by the Borrower or any of the
Restricted Subsidiaries in connection with such Prepayment Event,

 

 

 

          (ii)         in the case of any Prepayment Event, the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (i) above) (A) associated with
the assets that are the subject of such Prepayment Event and (B) retained by the
Borrower or any of the Restricted Subsidiaries, provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction,

 

 

 

          (iii)        in the case of any Prepayment Event, the amount of any
Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,

 

 

 

          (iv)        in the case of any Asset Sale Prepayment Event, the amount
of any proceeds of such Asset Sale Prepayment Event that the Borrower has
reinvested (or intends to reinvest within one year of the date of such Asset
Sale Prepayment Event) in the business (including by contribution to or
retention as surplus of any Regulated Insurance Company) of the Borrower or any
of the Restricted Subsidiaries (subject to Section 9.14), provided that any
portion of such proceeds that has not been so reinvested within such one-year
period shall (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event occurring on the last day of such one-year period and (y) be applied to
the repayment of Term Loans in accordance with Section 5.2(a), and

 

 

 

          (v)         in the case of any Prepayment Event or any issuance by the
Borrower of equity securities, reasonable and customary fees, commissions,
expenses, issuance costs, discounts and other costs paid by the Borrower or any
of the Restricted Subsidiaries in connection with such Prepayment Event or
issuance, as the case may be (other than those payable to the Borrower or any
Subsidiary of the Borrower), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above.

                    “Net Worth” shall mean, as to any Person, the sum of its
capital stock (including, without limitation, Permitted Preferred Stock and
Equity Hybrid Capital), capital in excess of par or stated value of shares of
its capital stock, retained earnings and any other account which, in accordance
with GAAP, constitutes stockholders equity, excluding any treasury stock.

19

--------------------------------------------------------------------------------




                    “Non-Consenting Lender”  shall have the meaning provided in
Section 13.7(b).

                    “Non Defaulting Lender” shall mean and include each Lender
other than a Defaulting Lender.

                    “Non-Excluded Taxes” shall have the meaning provided in
Section 5.4(a).

                    “Notice of Borrowing” shall have the meaning provided in
Section 2.3.

                    “Notice of Conversion or Continuation” shall have the
meaning provided in Section 2.6.

                    “Obligations” shall mean all monetary amounts of every type
or description at any time owing to the Administrative Agent, any Lender or, in
the case of Hedge Agreements, any affiliate of a Lender pursuant to the terms of
this Agreement, any other Credit Document or any Hedge Agreement.

                    “Participant” shall have the meaning provided in Section
13.6(a)(ii).

                    “PBGC” shall mean the Pension Benefit Guaranty Corporation
established pursuant to Section 4002 of ERISA, or any successor thereto.

                    “Permitted Acquisition” shall mean the acquisition, by
merger or otherwise, by the Borrower or any of the Restricted Subsidiaries of
assets or capital stock or other equity interests, so long as (a) such
acquisition and all transactions related thereto shall be consummated in
accordance with applicable law; (b) such acquisition shall, in the case of the
acquisition of capital stock or other equity interests by the Borrower or any
Restricted Subsidiary, result in the issuer of such capital stock or other
equity interests becoming a Restricted Domestic Subsidiary and a direct
Restricted Domestic Subsidiary in the case of such an acquisition by the
Borrower; (c) after giving effect to such acquisition, no Default or Event of
Default shall have occurred and be continuing; and (d) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition
(including any Indebtedness assumed or permitted to exist or incurred pursuant
to Sections 10.1(i) and 10.1(j), respectively, and any related Pro Forma
Adjustment), with the covenants set forth in Sections 10.8, 10.9, 10.10 and
10.11, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Sections as if such acquisition had occurred on the
first day of such Test Period.

                    “Permitted Investments” shall mean (a) securities issued or
unconditionally guaranteed by the United States government or any agency or
instrumentality thereof, in each case having maturities of not more than 24
months from the date of acquisition thereof; (b) securities issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof or any political subdivision of any such
state or any public instrumentality thereof having maturities of not more than
24 months from the date of acquisition thereof and, at the time of acquisition,
having an investment grade rating generally obtainable from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be

20

--------------------------------------------------------------------------------




rating such obligations, then from another nationally recognized rating
service); (c) commercial paper issued by any Lender or any bank holding company
owning any Lender; (d) commercial paper maturing no more than 12 months after
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P
nor Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service); (e) domestic and eurodollar certificates
of deposit or bankers’ acceptances maturing no more than two years after the
date of acquisition thereof issued by any Lender or any other bank having
combined capital and surplus of not less than $250,000,000 in the case of
domestic banks and $100,000,000 (or the dollar equivalent thereof) in the case
of foreign banks; (f) repurchase agreements with a term of not more than 30 days
for underlying securities of the type described in clauses (a), (b) and (e)
above entered into with any bank meeting the qualifications specified in clause
(e) above or securities dealers of recognized national standing; (g) shares of
investment companies that are registered under the Investment Company Act of
1940 and invest solely in one or more of the types of securities described in
clauses (a) through (f) above; and (h) in the case of investments by any
Restricted Foreign Subsidiary, other customarily utilized high-quality
investments in the country where such Restricted Foreign Subsidiary is located. 

                    “Permitted Liens” shall mean (a) Liens for taxes,
assessments or governmental charges or claims not yet due or which are being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP; (b) Liens in respect of
property or assets of the Borrower or any of its Subsidiaries imposed by law,
such as carriers’, warehousemen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, in each case so long as such Liens
arise in the ordinary course of business and do not individually or in the
aggregate have a Material Adverse Effect; (c) Liens arising from judgments or
decrees in circumstances not constituting an Event of Default under Section
11.9; (d) Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business; (e)
ground leases in respect of real property on which facilities owned or leased by
the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of the Borrower and its Subsidiaries taken as a whole; (g) any interest
or title of a lessor or secured by a lessor’s interest under any lease permitted
by this Agreement; (h) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods; (i) Liens on goods the purchase price of which is financed
by a documentary letter of credit issued for the account of the Borrower or any
of its Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1; (j) leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; and (k) any assignment or transfer permitted by
the other applicable terms of this Agreement.

                    “Permitted Preferred Stock” shall mean any preferred stock
of the Borrower which is not subject to any mandatory redemption, put,
repayment, sinking fund or similar requirement (other than customary change of
control put rights, provided that such requirement states that payments in
respect thereof may not be made to the extent that such payments would
constitute a Default or Event of Default) prior to the sixth anniversary of the
Closing Date.

21

--------------------------------------------------------------------------------




                    “Person” shall mean any individual, partnership, joint
venture, firm, corporation, limited liability company, association, trust or
other enterprise or any Governmental Authority.

                    “Plan” shall mean any multiemployer or single-employer plan,
as defined in Section 4001 of ERISA and subject to Title IV of ERISA, that is or
was within any of the preceding five plan years maintained or contributed to by
(or to which there is or was an obligation to contribute or to make payments of)
the Borrower, a Subsidiary or an ERISA Affiliate.

                    “Pledge Agreement” shall mean and include the Pledge
Agreement entered into by the Borrower, the other pledgors party thereto and the
Administrative Agent for the benefit of the Lenders, substantially in the form
of Exhibit B, as the same may be amended, supplemented or otherwise modified
from time to time.

                    “Prepayment Event” shall mean any Asset Sale Prepayment
Event or Debt Incurrence Prepayment Event.

                    “Prime Rate” shall mean the rate that ING announces from
time to time as its prime lending rate, as in effect from time to time.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer.  ING or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

                    “Pro Forma Adjustment” shall mean, for any Test Period that
includes any of the four fiscal quarters first following any Permitted
Acquisition, with respect to the Acquired Cash Flow of the applicable Acquired
Entity or Business, the pro forma increase or decrease in such Acquired Cash
Flow projected by the Borrower in good faith as a result of reasonably
identifiable and supportable net cost savings or additional net costs, as the
case may be, realizable during such period by combining the operations of such
Acquired Entity or Business with the operations of the Borrower and its
Subsidiaries, provided that so long as such net cost savings or additional net
costs will be realizable at any time during such period, it may be assumed, for
purposes of projecting such pro forma increase or decrease to such Acquired Cash
Flow, that such net cost savings or additional net costs will be realizable
during the entire such period, provided further that any such pro forma increase
or decrease to such Acquired Cash Flow shall be without duplication for net cost
savings or additional net costs actually realized during such period and already
included in such Acquired Cash Flow.

                    “Pro Forma Adjustment Certificate” shall mean any
certificate of an Authorized Officer of the Borrower delivered pursuant to
Section 9.1(g) or setting forth the information described in clause (iii) to
Section 9.1(d).

                    “Pro Forma Entity” shall have the meaning provided in the
definition of the term “Acquired Cash Flow”.

                    “Proposed Change” shall have the meaning provided in Section
13.7(b).

22

--------------------------------------------------------------------------------




                    “Refinancing” shall mean the payment in full of all
outstanding Indebtedness under the Existing Credit Agreement, the termination of
the “Commitments” (as defined in the Existing Credit Agreement), the
cancellation of all outstanding “Letters of Credit” (as defined in the Existing
Credit Agreement) and the termination and release of all Liens on the stock or
assets of the Borrower and its Subsidiaries that secure or purport to secure the
obligations under the Existing Credit Agreement or under of the “Credit
Documents” (as defined in the Existing Credit Agreement). 

                    “Refinancing Expense” shall mean any fees or expenses
incurred or paid by the Borrower or any of its Subsidiaries in connection with
the Refinancing, the entering into of the Credit Documents and the incurrence of
Loans on the Closing Date.

                    “Register” shall have the meaning provided in Section
13.6(d).

                     “Regulated Insurance Company” shall mean any Subsidiary of
the Borrower, whether now owned or hereafter acquired, that is authorized or
admitted to carry on or transact Insurance Business in any jurisdiction and is
regulated by the insurance department or similar regulatory authority of such
jurisdiction.

                    “Regulation D” shall mean Regulation D of the Board as from
time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.

                    “Regulation T” shall mean Regulation T of the Board as from
time to time in effect and any successor to all or a portion thereof
establishing margin requirements.

                    “Regulation U” shall mean Regulation U of the Board as from
time to time in effect and any successor to all or a portion thereof
establishing margin requirements.

                    “Regulation X” shall mean Regulation X of the Board as from
time to time in effect and any successor to all or a portion thereof
establishing margin requirements.

                    “Reinsurance Agreement” shall mean any agreement, contract,
treaty or other arrangement whereby one or more insurers, as reinsurers, assume
liabilities under insurance policies or agreements issued by another insurance
or reinsurance company or companies.

                    “Reportable Event” shall mean an event described in Section
4043 of ERISA and the regulations thereunder.

                    “Required Lenders” shall mean, at any date, (a)
Non-Defaulting Lenders having or holding a majority of the sum of (i) the
Adjusted Total Revolving Credit Commitment at such date and (ii) the outstanding
principal amount of the Term Loans (excluding the Term Loans held by Defaulting
Lenders) at such date or (b) if the Total Revolving Credit Commitment has been
terminated or for the purposes of acceleration pursuant to Section 11, the
holders (excluding Defaulting Lenders) of a majority of the outstanding
principal amount of the Loans and Letter of Credit Exposures (excluding the
Loans and Letter of Credit Exposures of Defaulting Lenders) in the aggregate at
such date.

23

--------------------------------------------------------------------------------




                    “Requirement of Law” shall mean, as to any Person, the
Certificate of Incorporation and By-Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

                    “Restricted Domestic Subsidiary” shall mean each Restricted
Subsidiary that is also a Domestic Subsidiary.

                    “Restricted Foreign Subsidiary” shall mean each Foreign
Subsidiary that is also a Restricted Subsidiary.

                    “Restricted Subsidiary” shall mean any Subsidiary of the
Borrower other than an Unrestricted Subsidiary.

                    “Retrocession Agreement” shall mean any agreement, contract,
treaty or other arrangement whereby one or more insurers or reinsurers, as
retrocessionaires, assume liabilities of reinsurers under a Reinsurance
Agreement or other retrocessionaires under another Retrocession Agreement.

                    “Revolving Credit Commitment” shall mean, (a) with respect
to each Lender that is a Lender on the date hereof, the amount set forth
opposite such Lender’s name on Schedule 1.1 as such Lender’s “Revolving Credit
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Revolving Credit Commitment”
in the Assignment and Assumption pursuant to which such Lender assumed a portion
of the Total Revolving Credit Commitment, in each case as the same may be
changed from time to time pursuant to the terms hereof.

                    “Revolving Credit Commitment Percentage” shall mean at any
time, for each Lender, the percentage obtained by dividing such Lender’s
Revolving Credit Commitment by the Total Revolving Credit Commitment, provided
that at any time when the Total Revolving Credit Commitment shall have been
terminated, each Lender’s Revolving Credit Commitment Percentage shall be its
Revolving Credit Commitment Percentage as in effect immediately prior to such
termination.

                    “Revolving Credit Loan” shall have the meaning provided in
Section 2.1(b).

                    “Risk-Based Capital Ratio” shall mean, for any Regulated
Insurance Company, the ratio (expressed as a percentage), at any time, of the
Total Adjusted Capital of such Regulated Insurance Company to the Authorized
Control Level of such Regulated Insurance Company.

                    “SAP” shall mean, with respect to any Regulated Insurance
Company, the accounting procedures and practices prescribed or permitted by the
Applicable Insurance Regulatory Authority of the state in which such Regulated
Insurance Company is domiciled.

                    “S&P” shall mean Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., or any successor by merger or consolidation to its
business.

24

--------------------------------------------------------------------------------




                    “SEC” shall mean the Securities and Exchange Commission or
any successor thereto.

                    “Section 9.1 Financials” shall mean the GAAP financial
statements delivered, or required to be delivered, pursuant to Section 9.1(a)(i)
or (b)(i) together with the accompanying officer’s certificate delivered, or
required to be delivered, pursuant to Section 9.1(d).

                    “Service Company” shall mean Bristol West Insurance Services
of California, Inc., a California corporation, and any successor entity thereto.

                    “SNIC” shall mean Security National Insurance Company.

                    “SPC” has the meaning specified in Section 13.6.

                    “Specified Subsidiary” shall mean, at any date of
determination, (a) any Material Subsidiary; and (b) any Unrestricted Subsidiary
(i) whose total assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which Section 9.1 Financials have been
delivered were equal to or greater than 15% of the consolidated total assets of
the Borrower and its Subsidiaries at such date or (ii) whose gross revenues for
such Test Period were equal to or greater than 15% of the consolidated gross
revenues of the Borrower and its Subsidiaries for such period, in each case
determined in accordance with GAAP.

                    “Stated Amount” of any Letter of Credit shall mean the
maximum amount from time to time available to be drawn thereunder, determined
without regard to whether any conditions to drawing could then be met.

                    “Status” shall mean, as to the Borrower as of any date, the
existence of  Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status, as the case may be, on such date.  Changes in Status shall be
determined based on the Consolidated Total Debt to Consolidated Total
Capitalization Ratio as of the last day of each fiscal quarter and shall be
effective on the date on which (a) Section 9.1 Financials are delivered to the
Lenders under Section 9.1 in respect of such fiscal quarter and (b) an officer’s
certificate is delivered by the Borrower to the Lenders setting forth, with
respect to such Section 9.1 Financials, the then-applicable Status, and shall
remain in effect until the next change to be effected pursuant to this
definition, provided that (i) if the Borrower fails to deliver Section 9.1
Financials when required under Section 9.1 or an Event of Default exists, then
until such Section 9.1 Financials are so delivered and/or such Event of Default
no longer exists, the Status of the Borrower for the purposes of this Agreement
shall be Level I Status and (ii) notwithstanding the foregoing, for the period
from and including the Closing Date to but excluding the day that is 180 days
following the Closing Date, the Status of the Borrower for the purposes of this
Agreement shall be Level III Status.

                    “Statutory Pre-Tax Earnings” shall mean, for any period, for
any Regulated Insurance Company, net income determined in accordance with SAP
plus (a) to the extent deducted in determining such net income and without
duplication, the sum of the amounts for such period of (i) provision for taxes
(including, without limitation, payments under tax sharing agreements), (ii)
interest expense, (iii) depreciation expense, (iv) amortization expense,
including amortization of deferred financing fees, (v) non-recurring charges,
(vi) non-cash charges,

25

--------------------------------------------------------------------------------




(vii) losses on asset sales, (viii) restructuring charges, (ix) Refinancing
Expenses, (x) any expenses or charges incurred in connection with any issuance
of debt or equity securities, (xi) any fees and expenses related to Permitted
Acquisitions and (xii) any deduction for minority interest expense, less (b) to
the extent included in determining such net income and without duplication, the
sum of the amounts for such period of (i) non-recurring gains, (ii) non-cash
gains and (iii) gains on asset sales, all as determined on a Combined basis for
the Regulated Insurance Companies in accordance with SAP, provided that (i)
except as provided in clause (ii) below, there shall be excluded from the
amounts determined above for any period the earnings or net income of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
such amount, except to the extent actually received in cash by the Borrower or
its Restricted Subsidiaries during such period through dividends or other
distributions, and (ii) there shall be included in determining Statutory Pre-Tax
Earnings for any period (x) the Acquired Cash Flow of any Acquired Entity or
Business, and the Acquired Cash Flow of a Converted Restricted Subsidiary, in
each case based on the actual Acquired Cash Flow of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (y) an
adjustment with respect of each Acquired Entity or Business equal to the amount
of the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition
or conversion) as specified in the Pro Forma Adjustment Certificate delivered to
the Lenders and the Administrative Agent.

                    “Subsidiary” of any Person shall mean and include (a) any
corporation more than 50% of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

                    “Successor Borrower” shall have the meaning provided in
Section 10.3(a).

                     “Surplus” shall mean, as of any date of determination, the
surplus of all Regulated Insurance Companies as of such date determined on a
Combined basis in accordance with SAP.

                    “Term Loans” shall have the meaning provided in Section
2.1(a).

                    “Term Loan Commitment” shall mean for each Lender the amount
set forth opposite such Lender’s name on Schedule 1.1 as such Lender’s “Term
Loan Commitment.”

                    “Test Period” shall mean, for any date of determination, the
four consecutive fiscal quarters of the Borrower then last ended.

26

--------------------------------------------------------------------------------




                    “Total Adjusted Capital” shall mean “Total Adjusted Capital”
as defined by the NAIC as of December 31, 1994, as such definition has been
amended from time to time, and as applied in the context of the Risk-Based
Capital Guidelines promulgated by the NAIC.

                    “Total Commitment” shall mean the sum of the Total Term Loan
Commitment and the Total Revolving Credit Commitment.

                    “Total Credit Exposure” shall mean, at any date, the sum of
(a) the Total Revolving Credit Commitment at such date and (b) the outstanding
principal amount of all Term Loans at such date.

                    “Total Revolving Credit Commitment” shall mean the sum of
the Revolving Credit Commitments of all the Lenders.

                    “Total Term Loan Commitment” shall mean the sum of the Term
Loan Commitments of all Lenders.

                    “Transaction” shall mean, collectively, (a) the Refinancing
and (b) the entering into of the Credit Documents and the incurrence of Loans on
the Closing Date.

                    “Transferee” shall have the meaning provided in Section
13.6(f).

                     “Type” shall mean (a) as to any Term Loan, its nature as an
ABR Loan or a Eurodollar Term Loan and (b) as to any Revolving Credit Loan, its
nature as an ABR Loan or a Eurodollar Revolving Credit Loan.

                    “Unfunded Current Liability” of any Plan shall mean the
amount, if any, by which the present value of the accrued benefits under the
Plan as of the close of its most recent plan year, determined in accordance with
Statement of Financial Accounting Standards No. 87 as in effect on the date
hereof, based upon the actuarial assumptions that would be used by the Plan’s
actuary in a termination of the Plan, exceeds the fair market value of the
assets allocable thereto.

                    “Unpaid Drawing” shall have the meaning provided in Section
3.4(a).

                    “Unregulated Restricted Subsidiary” shall mean any
Restricted Subsidiary that is also an Unregulated Subsidiary.

                    “Unregulated Subsidiary” shall mean any Subsidiary of the
Borrower, whether now owned or hereafter acquired, other than a Regulated
Insurance Company.

                    “Unrestricted Subsidiary” shall mean (a) any Subsidiary of
the Borrower that is formed or acquired after the Closing Date, provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary on the Closing Date subsequently re-designated as an
Unrestricted Subsidiary by the Borrower in a written notice to the
Administrative Agent, provided that such re-designation shall be deemed to be an
investment on the date of such re-designation in an Unrestricted Subsidiary in
an amount equal to the sum of (i) the greater of (A) the net worth of such
re-designated Restricted Subsidiary immediately prior to

27

--------------------------------------------------------------------------------




such re-designation (such net worth to be calculated without regard to any
Guaranty provided by such re designated Restricted Subsidiary) and (B) the
amount actually invested by the Borrower and its Restricted Subsidiaries in such
re-designated Restricted Subsidiary between the Closing Date and the date of
such re-designation and not returned to the Borrower or any Restricted
Subsidiary prior to the date of such re-designation and (ii) the aggregate
principal amount of any Indebtedness owed by such re-designated Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary immediately prior
to such re-designation, all calculated, except as set forth in the parenthetical
to clause (i), on a consolidated basis in accordance with GAAP, and (c) each
Subsidiary of an Unrestricted Subsidiary; provided, however, that (i) at the
time of any written re-designation by the Borrower to the Administrative Agent
of any Unrestricted Subsidiary as a Restricted Subsidiary, the Unrestricted
Subsidiary so re-designated shall no longer constitute an Unrestricted
Subsidiary, (ii) no Unrestricted Subsidiary may be re-designated as a Restricted
Subsidiary if a Default or Event of Default would result from such
re-designation and (iii) no Restricted Subsidiary may be re-designated as an
Unrestricted Subsidiary if a Default or Event of Default would result from such
re-designation.  On or promptly after the date of its formation, acquisition or
re-designation, as applicable, each Unrestricted Subsidiary shall have entered
into a tax sharing agreement containing terms that, in the reasonable judgment
of the Administrative Agent, provide for an appropriate allocation of tax
liabilities and benefits.

                    “Voting Stock” shall mean, with respect to any Person,
shares of such Person’s capital stock having the right to vote for the election
of directors of such Person under ordinary circumstances.

                    SECTION 2.          Amount and Terms of Credit.

                    2.1          Commitments.

                    (a)          Subject to and upon the terms and conditions
herein set forth, each Lender having a Term Loan Commitment severally agrees to
make a loan or loans (each a “Term Loan” and, collectively, the “Term Loans”) to
the Borrower, which Term Loans (i) shall be made on the Closing Date, (ii) may,
at the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or Eurodollar Term Loans, provided that all  Term Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term Loans of the same Type,
(iii) may be repaid in accordance with the provisions hereof, but once repaid,
may not be reborrowed, (iv) shall not exceed for any such Lender the Term Loan
Commitment of such Lender and (v) shall not exceed in the aggregate the Total
Term Loan Commitment.  On the Maturity Date, all Term Loans shall be repaid in
full.

                    (b)          Subject to and upon the terms and conditions
herein set forth, each Lender having a Revolving Credit Commitment severally
agrees to make a loan or loans (each a “Revolving Credit Loan” and,
collectively, the “Revolving Credit Loans”) to the Borrower, which Revolving
Credit Loans (i) shall be made at any time and from time to time after the
Closing Date and prior to the Maturity Date, provided that no Revolving Credit
Loans may be incurred on the Closing Date, (ii) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Revolving Credit Loans, provided that all Revolving Credit Loans made
by each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type,

28

--------------------------------------------------------------------------------




(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed for any such Lender at any time outstanding that aggregate
principal amount which, when added to the product of (x) such Lender’s Revolving
Credit Commitment Percentage and (y) the aggregate Letter of Credit Outstandings
at such time, equals the Revolving Credit Commitment of such Lender at such time
and (v) shall not, after giving effect thereto and to the application of the
proceeds thereof, exceed for all Lenders at any time outstanding the aggregate
principal amount that, when added to the aggregate Letter of Credit Outstandings
at such time, equals the Total Revolving Credit Commitment then in effect.  On
the Maturity Date, all Revolving Credit Loans shall be repaid in full.

                    2.2          Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $100,000 and shall not
be less than the Minimum Borrowing Amount with respect thereto.  More than one
Borrowing may be incurred on any date, provided that at no time shall there be
outstanding more than 12 Borrowings of Eurodollar Loans under this Agreement. 

                    2.3          Notice of Borrowing.

                    (a)          The Borrower shall give the Administrative
Agent at the Administrative Agent’s Office (i) prior to 12:00 Noon (New York
time) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of the Borrowing of Term Loans if all or any of
such Term Loans are to be Eurodollar Loans and (ii) prior written notice (or
telephonic notice promptly confirmed in writing) prior to 12:00 Noon. (New York
time) on the date of the Borrowing of Term Loans if all such Term Loans are to
be ABR Loans.  Such notice (together with each notice of a Borrowing of
Revolving Credit Loans pursuant to Section 2.3(b), a “Notice of Borrowing”)
shall be in substantially the form attached hereto as Exhibit C, shall be
irrevocable and shall specify (i) the aggregate principal amount of the Term
Loans to be made, (ii) the date of the borrowing (which shall be a Business Day
and shall be the Closing Date), (iii) whether the Term Loans shall consist of
ABR Loans and/or Eurodollar Term Loans and, if the Term Loans are to include
Eurodollar Term Loans, the Interest Period to be initially applicable thereto
and (iv) any instructions for the remittance of funds.  The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Term Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

                    (b)          Whenever the Borrower desires to incur
Revolving Credit Loans hereunder (other than borrowings to repay Unpaid
Drawings), it shall give the Administrative Agent at the Administrative Agent’s
Office (i) prior to 12:00 Noon (New York time) at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Eurodollar Revolving Credit Loans and (ii) prior to 12:00 Noon
(New York time) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of ABR Loans.  Each such
Notice of Borrowing, except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day), (iii) whether the respective
Borrowing shall consist of ABR Loans or Eurodollar Revolving Credit Loans and,
if Eurodollar Revolving Credit Loans, the Interest Period to be initially
applicable thereto and (iv) any instructions for the remittance of funds.  The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

29

--------------------------------------------------------------------------------




                    (c)          Borrowings to reimburse Unpaid Drawings shall
be made upon the notice specified in Section 3.4(c).

                    (d)          Without in any way limiting the obligation of
the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower.  In each such case the Borrower hereby waives the right to dispute
the Administrative Agent’s record of the terms of any such telephonic notice.

                    2.4          Disbursement of Funds.

                    (a)          No later than 12:00 Noon (New York time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion, if any, of each Borrowing requested to be made on such date in
the manner provided below.

                    (b)          Each Lender shall make available all amounts it
is to fund under any Borrowing in Dollars and immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will (except in the case of Borrowings to repay Unpaid Drawings) make
available to the Borrower by depositing to the Borrower’s account as specified
in the Notice of Borrowing the aggregate of the amounts so made available in
Dollars and the type of funds received.  Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount. 
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. 
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(i) if paid by such Lender, the Federal Funds Effective Rate or (ii) if paid by
the Borrower, the then-applicable rate of interest, calculated in accordance
with Section 2.8, for the respective Loans.

30

--------------------------------------------------------------------------------




                    (c)          Nothing in this Section 2.4 shall be deemed to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to
fulfill its commitments hereunder).

                    2.5          Repayment of Loans; Evidence of Debt.

                    (a)          The Borrower shall repay to the Administrative
Agent, for the benefit of the Lenders, the then-unpaid Term Loans and Revolving
Credit Loans on the Maturity Date.

                    (b)          Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to the appropriate lending office of such Lender resulting from each
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement.

                    (c)          The Administrative Agent shall maintain the
Register pursuant to Section 13.6, and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, whether such Loan is a Term Loan or a Revolving Credit
Loan, the Type of each Loan made and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Agent hereunder from the Borrower and each Lender’s
share thereof.

                    (d)          The entries made in the Register and accounts
and subaccounts maintained pursuant to paragraphs (b) and (c) of this Section
2.5 shall, to the extent permitted by applicable law, be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

                    2.6          Conversions and Continuations.

                    (a)          The Borrower shall have the option on any
Business Day to convert all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans pursuant to a single
Facility of one Type into a Borrowing or Borrowings of another Type under such
Facility or to continue the outstanding principal amount of any Eurodollar Term
Loans or Eurodollar Revolving Credit Loans as Eurodollar Term Loans or
Eurodollar Revolving Credit Loans, as the case may be, for an additional
Interest Period, provided that (i) no partial conversion of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans shall reduce the outstanding
principal amount of Eurodollar Term Loans or Eurodollar Revolving Credit Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount,
(ii) ABR Loans may not be converted into Eurodollar Term Loans or Eurodollar
Revolving Credit Loans if a Default or Event of Default is in existence on the
date of the conversion and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion

31

--------------------------------------------------------------------------------




not to permit such conversion, (iii) Eurodollar Loans may not be continued as
Eurodollar Term Loans or Eurodollar Revolving Credit Loans for an additional
Interest Period if a Default or Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2.  Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 12:00 Noon
(New York time) at least three Business Days’ (or one Business Day’s notice in
the case of a conversion into ABR Loans) prior written notice (or telephonic
notice promptly confirmed in writing) (each a “Notice of Conversion or
Continuation”) specifying the Term Loans or Revolving Credit Loans to be so
converted or continued, the Type of Term Loans or Revolving Credit Loans to be
converted or continued into and, if such Term Loans or Revolving Credit Loans
are to be converted into or continued as Eurodollar Term Loans or Eurodollar
Revolving Credit Loans, the Interest Period to be initially applicable thereto. 
The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Term Loans or Revolving Credit Loans.

                    (b)          If any Default or Event of Default is in
existence at the time of any proposed continuation of any Eurodollar Term Loans
or Eurodollar Revolving Credit Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such Eurodollar Term Loans or Eurodollar Revolving Credit
Loans shall be automatically converted on the last day of the current Interest
Period into ABR Loans.  If upon the expiration of any Interest Period in respect
of Eurodollar Term Loans or Eurodollar Revolving Credit Loans, the Borrower has
failed to elect a new Interest Period to be applicable thereto as provided in
paragraph (a) above, the Borrower shall be deemed to have elected to convert
such Borrowing of Eurodollar Term Loans or Eurodollar Revolving Credit Loans, as
the case may be, into a Borrowing of ABR Loans effective as of the expiration
date of such current Interest Period.

                    2.7          Pro Rata Borrowings.  Each Borrowing of Term
Loans or Revolving Credit Loans under this Agreement shall be granted by the
Lenders pro rata on the basis of their then-applicable Commitments.  It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

                    2.8          Interest.

                    (a)          The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable ABR Margin plus the ABR in effect from time to time.

                    (b)          The unpaid principal amount of each Eurodollar
Term Loan or Eurodollar Revolving Credit Loan shall bear interest from the date
of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable
Eurodollar Margin in effect from time to time plus the relevant Eurodollar Rate.

32

--------------------------------------------------------------------------------




                    (c)          If all or a portion of (i) the principal amount
of any Loan or (ii) any interest payable thereon shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of any overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2% from and including
the date of such non payment to but excluding the date on which such amount is
paid in full (after as well as before judgment).

                    (d)          Interest on each Loan shall accrue from and
including the date of any Borrowing to but excluding the date of any repayment
thereof and shall be payable (i) in respect of each ABR Loan, quarterly in
arrears on the last Business day of each March, June, September and December,
(ii) in respect of each Eurodollar Term Loan or Eurodollar Revolving Credit
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period, (iii) in
respect of each Loan (except, in the case of prepayments, any ABR Loan), on any
prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

                    (e)          All computations of interest hereunder shall be
made in accordance with Section 5.5.

                    (f)          The Administrative Agent, upon determining the
interest rate for any Borrowing of Eurodollar Loans, shall promptly notify the
Borrower and the relevant Lenders thereof.  Each such determination shall,
absent clearly demonstrable error, be final and conclusive and binding on all
parties hereto.

                    2.9          Interest Periods.  At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans (in the case of the
initial Interest Period applicable thereto) or prior to 12:00 Noon. (New York
time) on the third Business Day prior to the expiration of an Interest Period
applicable to a Borrowing of Eurodollar Term Loans or Eurodollar Revolving
Credit Loans, the Borrower shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) the Interest Period applicable to such Borrowing, which Interest Period
shall, at the option of the Borrower, be a one, two, three, six or (if available
to all the Lenders making such loans as determined by such Lenders in good faith
based on prevailing market conditions) a nine or twelve month period. 
Notwithstanding anything to the contrary contained above:

                    (a)          the initial Interest Period for any Borrowing
of Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

33

--------------------------------------------------------------------------------




                    (b)          if any Interest Period relating to a Borrowing
of Eurodollar Term Loans or Eurodollar Revolving Credit Loans begins on the last
Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

                    (c)          if any Interest Period would otherwise expire
on a day that is not a Business Day, such Interest Period shall expire on the
next succeeding Business Day, provided that if any Interest Period in respect of
a Eurodollar Term Loan or Eurodollar Revolving Credit Loan would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day; and

                    (d)          the Borrower shall not be entitled to elect any
Interest Period in respect of any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan if such Interest Period would extend beyond the applicable Maturity
Date of such Loan;

                    2.10        Increased Costs, Illegality, etc.

                    (a)          In the event that (x) in the case of clause (i)
below, the Administrative Agent or (y) in the case of clauses (ii) and (iii)
below, any Lender shall have reasonably determined (which determination shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto):

 

             (i)          on any date for determining the Eurodollar Rate for
any Interest Period that, by reason of any changes arising on or after the
Closing Date affecting the interbank Eurodollar market, adequate and fair means
do not exist for ascertaining the applicable interest rate on the basis provided
for in the definition of Eurodollar Rate; or

 

 

 

             (ii)         at any time, that such Lender shall incur increased
costs or reductions in the amounts received or receivable hereunder with respect
to any Eurodollar Loans (other than any such increase or reduction attributable
to taxes) because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank Eurodollar market or the position of such
Lender in such market; or

 

 

 

             (iii)        at any time, that the making or continuance of any
Eurodollar Loan has become unlawful by compliance by such Lender in good faith
with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank
Eurodollar market;

34

--------------------------------------------------------------------------------




then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone confirmed in writing) to the Borrower and to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders).  Thereafter (x) in the case of
clause (i) above, Eurodollar Term Loans and Eurodollar Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to Eurodollar Term Loans or Eurodollar Revolving Credit
Loans that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor, such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.

                    (b)          At any time that any Eurodollar Loan is
affected by the circumstances described in Section 2.10(a)(ii) or (iii), the
Borrower may (and in the case of a Eurodollar Loan affected pursuant to Section
2.10(a)(iii) shall) either (i) if the affected Eurodollar Loan is then being
made pursuant to a Borrowing, cancel said Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or
(iii) or (ii) if the affected Eurodollar Loan is then outstanding, upon at least
three Business Days’ notice to the Administrative Agent, require the affected
Lender to convert each such Eurodollar Revolving Credit Loan and Eurodollar Term
Loan into an ABR Loan, provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

                    (c)          If, after the date hereof, the adoption of any
applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, the NAIC, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by a Lender or its
parent with any request or directive made or adopted after the date hereof
regarding capital adequacy (whether or not having the force of law) of any such
authority, association, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or its parent’s capital
or assets as a consequence of such Lender’s commitments or obligations hereunder
to a level below that which such Lender or its parent could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such

35

--------------------------------------------------------------------------------




Lender’s or its parent’s policies with respect to capital adequacy), then from
time to time, promptly after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof.  Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Borrower, which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.13, release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 2.10(c) upon receipt of such
notice.

                    2.11          Compensation.  If (a) any payment of principal
of any Eurodollar Term Loan or Eurodollar Revolving Credit Loan is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Eurodollar Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b)  any Borrowing of Eurodollar Term Loans or Eurodollar
Revolving Credit Loans is not made as a result of a withdrawn Notice of
Borrowing, (c)  any ABR Loan is not converted into a Eurodollar Term Loan or
Eurodollar Revolving Credit Loan as a result of a withdrawn Notice of Conversion
or Continuation, (d)  any Eurodollar Loan is not continued as a Eurodollar Term
Loan or Eurodollar Revolving Credit Loan as a result of a withdrawn Notice of
Conversion or Continuation or (e) any prepayment of principal of any Eurodollar
Term Loan or Eurodollar Revolving Credit Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower
shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including, without limitation, any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Eurodollar Loan.

                    2.12          Change of Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of Section
2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section. Nothing in this Section
2.12 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in Section 2.10, 3.5 or 5.4.

36

--------------------------------------------------------------------------------




                    2.13       Notice of Certain Costs.  Notwithstanding
anything in this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more than 180 days after
such Lender has knowledge (or should have had knowledge) of the occurrence of
the event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may
be, for any such amounts incurred or accruing prior to the giving of such notice
to the Borrower.

                    SECTION 3.          Letters of Credit.

                    3.1          Letters of Credit.

                    (a)          Subject to and upon the terms and conditions
herein set forth, the Borrower, at any time and from time to time on or after
the Closing Date and on or prior to the date that is thirty (30) days prior to
the Maturity Date, may request that the Letter of Credit Issuer issue, for the
account of the Borrower, a standby letter of credit or letters of credit in such
form as may be approved by the Letter of Credit Issuer in its reasonable
discretion.

                    (b)          Notwithstanding the foregoing, (i) no Letter of
Credit shall be issued the Stated Amount of which, when added to the Letter of
Credit Outstandings at such time, would exceed the Letter of Credit Commitment
then in effect; (ii) no Letter of Credit shall be issued the Stated Amount of
which, when added to the sum of (x) the Letter of Credit Outstandings at such
time and (y) the aggregate principal of all Revolving Credit Loans then
outstanding, would exceed the Total Revolving Credit Commitment then in effect;
(iii) each Letter of Credit shall have an expiration date occurring no later
than one year after the date of issuance thereof unless otherwise agreed upon by
the Administrative Agent and the Letter of Credit Issuer and, if renewable, may
be renewed for successive periods not to exceed one year, unless otherwise
agreed upon by the Administrative Agent and the Letter of Credit Issuer,
provided that in no event shall such expiration date (after giving effect to all
renewals) occur later than the L/C Maturity Date; (iv) each Letter of Credit
shall be denominated in Dollars; and (v) no Letter of Credit shall be issued by
the Letter of Credit Issuer after it has received a written notice from the
Borrower or any Lender stating that a Default or Event of Default has occurred
and is continuing until such time as the Letter of Credit Issuer shall have
received a written notice of (x) rescission of such notice from the party or
parties originally delivering such notice or (y) the waiver of such Default or
Event of Default in accordance with the provisions of Section 13.1.

                    (c)          Upon at least one Business Day’s prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, on any day, permanently to terminate or reduce
the Letter of Credit Commitment in whole or in part, provided that, after giving
effect to such termination or reduction, the Letter of Credit Outstandings shall
not exceed the Letter of Credit Commitment.

                    3.2          Letter of Credit Requests.

                    (a)          Whenever the Borrower desires that a Letter of
Credit be issued for its account, it shall give the Administrative Agent and the
Letter of Credit Issuer at least five (or such lesser number as may be agreed
upon by the Administrative Agent and the Letter of Credit Issuer) Business Days’
written notice thereof.  Each notice shall be executed by the Borrower and shall
be in the form of Exhibit E (each a “Letter of Credit Request”).  Upon notice by
the Letter of Credit Issuer, the Administrative Agent shall promptly notify each
Lender of each Letter of Credit issued.

37

--------------------------------------------------------------------------------




                    (b)          The making of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower that the
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.1(b).

                    3.3          Letter of Credit Participations.

                    (a)          Immediately upon the issuance by the Letter of
Credit Issuer of any Letter of Credit, the Letter of Credit Issuer shall be
deemed to have sold and transferred to each other Lender that has a Revolving
Credit Commitment (each such other Lender, in its capacity under this Section
3.3, an “L/C Participant”), and each such L/C Participant shall be deemed
irrevocably and unconditionally to have purchased and received from the Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Revolving Credit Commitment Percentage, in such Letter of Credit,
each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

                    (b)          In determining whether to pay under any Letter
of Credit, the Letter of Credit Issuer shall have no obligation relative to the
L/C Participants other than to confirm that any documents required to be
delivered under such Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit.  Any
action taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

                    (c)          In the event that the Letter of Credit Issuer
makes any payment under any Letter of Credit issued by it and the Borrower shall
not have repaid such amount in full to the Letter of Credit Issuer pursuant to
Section 3.4(a), the Letter of Credit Issuer shall promptly notify the
Administrative Agent and each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of such unreimbursed
payment in Dollars and in same day funds; provided, however, that no L/C
Participant shall be obligated to pay to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of such unreimbursed amount arising from any wrongful payment made by
the Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Letter of Credit Issuer.  If the Letter of Credit Issuer so notifies, prior to
11:00 A.M. (New York time) on any Business Day, any L/C Participant required to
fund a payment under a Letter of Credit, such L/C Participant shall make
available to the Administrative Agent for the account of the Letter of Credit
Issuer such L/C Participant’s Revolving Credit Commitment Percentage of the
amount of such payment on such Business Day in same day funds. 

38

--------------------------------------------------------------------------------




If and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at
the Federal Funds Effective Rate.  The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

                    (d)          Whenever the Letter of Credit Issuer receives a
payment in respect of an unpaid reimbursement obligation as to which the
Administrative Agent has received for the account of the Letter of Credit Issuer
any payments from the L/C Participants pursuant to paragraph (c) above, the
Letter of Credit Issuer shall pay to the Administrative Agent and the
Administrative Agent shall promptly pay to each L/C Participant that has paid
its Revolving Credit Commitment Percentage of such reimbursement obligation, in
Dollars and in same day funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations.

                    (e)          The obligations of the L/C Participants to make
payments to the Administrative Agent for the account of the Letter of Credit
Issuer with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

             (i)          any lack of validity or enforceability of this
Agreement or any of the other Credit Documents;

 

 

 

             (ii)         the existence of any claim, set off, defense or other
right that the Borrower may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, the Letter of
Credit Issuer, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

 

 

 

             (iii)        any draft, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

 

 

             (iv)         the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Credit Documents; or

 

 

 

             (v)          the occurrence of any Default or Event of Default;

39

--------------------------------------------------------------------------------




provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

                    3.4          Agreement to Repay Letter of Credit Drawings. 

                    (a)          The Borrower hereby agrees to reimburse the
Letter of Credit Issuer, by making payment to the Administrative Agent in
Dollars in immediately available funds at the Administrative Agent’s Office, for
any payment or disbursement made by the Letter of Credit Issuer under any Letter
of Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”)
immediately after, and in any event on the date of, such payment, with interest
on the amount so paid or disbursed by the Letter of Credit Issuer, to the extent
not reimbursed prior to 5:00 P.M. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date the Letter of Credit Issuer is reimbursed therefor, at a rate per annum
that shall at all times be the Applicable ABR Margin plus the ABR as in effect
from time to time, provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) unless the Borrower shall have notified the
Administrative Agent and the Letter of Credit Issuer prior to 10:00 A.M. on the
date of such drawing that the Borrower intends to reimburse the Letter of Credit
Issuer for the amount of such drawing with funds other than the proceeds of
Loans, the Borrower shall be deemed to have given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make Revolving Credit Loans
(which shall initially be ABR Loans) on the date on which such drawing is
honored in an amount equal to the amount of such drawing and (ii) each Lender
shall, on such date, make Revolving Credit Loans in an amount equal to such
Lender’s pro rata portion of such Borrowing in accordance with the provisions of
Section 2.4.

                    (b)          The Borrower’s obligations under this Section
3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit (each a “Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing, provided that the Borrower shall not be obligated to reimburse the
Letter of Credit Issuer for any wrongful payment made by the Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer.

40

--------------------------------------------------------------------------------




                    (c)          Each payment by the Letter of Credit Issuer
under any Letter of Credit shall constitute a request by the Borrower for an ABR
Revolving Credit Loan in the amount of the Unpaid Drawing in respect of such
Letter of Credit.  The Letter of Credit Issuer shall notify the Borrower and the
Administrative Agent, by 10:00 A.M. (New York time) on any Business Day on which
the Letter of Credit Issuer intends to honor a drawing under a Letter of Credit,
of (i) the Letter of Credit Issuer’s intention to honor such drawing and (ii)
the amount of such drawing.  Unless otherwise instructed by the Borrower by
10:30 A.M. (New York time) on such Business Day, the Administrative Agent shall
promptly notify each Lender of such drawing and the amount of its Revolving
Credit Loan to be made in respect thereof, and each Lender shall be irrevocably
obligated to make an ABR Revolving Credit Loan to the Borrower in the amount of
its Revolving Credit Commitment Percentage of the applicable Unpaid Drawing by
12:00 noon (New York time) on such Business Day by making the amount of such
Revolving Credit Loan available to the Administrative Agent at the
Administrative Agent’s Office.  Such Revolving Credit Loans shall be made
without regard to the Minimum Borrowing Amount.  The Administrative Agent shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

                    3.5          Increased Costs.  If after the date hereof, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the date
hereof (whether or not having the force of law), by any such authority, central
bank or comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein; and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be (a copy of which notice shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent), the Borrower shall pay to the
Letter of Credit Issuer or such L/C Participant such additional amount or
amounts as will compensate the Letter of Credit Issuer or such L/C Participant
for such increased cost or reduction, it being understood and agreed, however,
that the Letter of Credit Issuer or a L/C Participant shall not be entitled to
such compensation as a result of such Person’s compliance with, or pursuant to
any request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof.  A certificate submitted to the Borrower by the
Letter of Credit Issuer or a L/C Participant, as the case may be (a copy of
which certificate shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the determination of such additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

41

--------------------------------------------------------------------------------




                    3.6          Successor Letter of Credit Issuer.  The Letter
of Credit Issuer may resign as Letter of Credit Issuer upon 60 days’ prior
written notice to the Administrative Agent, the Lenders and the Borrower.  If
the Letter of Credit Issuer shall resign as Letter of Credit Issuer under this
Agreement, then the Borrower shall appoint from among the Lenders with Revolving
Credit Commitments a successor issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the Letter of
Credit Issuer, and the term “Letter of Credit Issuer” shall mean such successor
issuer effective upon such appointment.  At the time such resignation shall
become effective, the Borrower shall pay to the resigning Letter of Credit
Issuer all accrued and unpaid fees pursuant to Sections 4.1(c) and (d).  The
acceptance of any appointment as the Letter of Credit Issuer hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent
and, from and after the effective date of such agreement, such successor Lender
shall have all the rights and obligations of the previous Letter of Credit
Issuer under this Agreement and the other Credit Documents.  After the
resignation of the Letter of Credit Issuer hereunder, the resigning Letter of
Credit Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of a Letter of Credit Issuer under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation, but shall not be required to issue additional Letters of
Credit.  After any retiring Letter of Credit Issuer’s resignation as Letter of
Credit Issuer, the provisions of this Agreement relating to the Letter of Credit
Issuer shall inure to its benefit as to any actions taken or omitted to be taken
by it (a) while it was Letter of Credit Issuer under this Agreement or (b) at
any time with respect to Letters of Credit issued by such Letter of Credit
Issuer.

                    SECTION 4.          Fees; Commitments.

                    4.1          Fees. 

                    (a)          The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender having a Revolving Credit
Commitment (pro rata according to the respective Revolving Credit Commitments of
all such Lenders), a commitment fee for each day from and including the Closing
Date to but excluding the Final Date.  Such commitment fee shall be payable in
arrears (i) on the last Business day of each March, June, September and December
(for the three-month period (or portion thereof) ended on the such day for which
no payment has been received and (ii) on the Final Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitments in
effect on such day. Notwithstanding the foregoing, the Borrower shall not be
obligated to pay any amounts to any Defaulting Lender pursuant to this Section
4.1.

                    (b)          The Borrower agrees to pay to the
Administrative Agent for the account of the Lenders pro rata on the basis of
their respective Letter of Credit Exposure, a fee in respect of each Letter of
Credit (the “Letter of Credit Fee”), for the period from and including the date
of issuance of such Letter of Credit to but not including the termination date
of such Letter of Credit computed at the per annum rate for each day equal to
the Applicable Eurodollar Margin for Revolving Credit Loans on the average daily
Stated Amount of such Letter of Credit.  Such Letter of Credit Fees shall be due
and payable quarterly in arrears on the last Business day of each March, June,
September and December and on the date upon which the Total Revolving Credit
Commitment terminates and the Letter of Credit Outstandings shall have been
reduced to zero.

42

--------------------------------------------------------------------------------




                    (c)          The Borrower agrees to pay to the Letter of
Credit Issuer a fee in respect of each Letter of Credit issued by it (the
“Fronting Fee”), for the period from and including the date of issuance of such
Letter of Credit to but not including the termination date of such Letter of
Credit, computed at the rate for each day equal to 0.125% per annum on the
average daily Stated Amount of such Letter of Credit.  Such Fronting Fees shall
be due and payable quarterly in arrears on the last Business day of each March,
June, September and December and on the date upon which the Total Revolving
Credit Commitment terminates and the Letter of Credit Outstandings shall have
been reduced to zero.

                    (d)          The Borrower agrees to pay directly to the
Letter of Credit Issuer upon each issuance of, drawing under, and/or amendment
of, a Letter of Credit issued by it such amount as the Letter of Credit Issuer
and the Borrower shall have agreed upon for issuances of, drawings under or
amendments of, letters of credit issued by it.

                    (e)          The Borrower agrees to pay to the
Administrative Agent, on the Closing Date, the fees in the amounts and on the
dates previously agreed to in writing by the Borrower and the Administrative
Agent.  The Administrative Agent agrees to pay to each Lender, for its own
account on the Closing Date, the fees in the amounts and on the dates previously
agreed to in writing by the Administrative Agent and such Lender.

                    4.2          Voluntary Reduction of Revolving Credit
Commitments.  Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (following the receipt of such notice the
Administrative Agent shall promptly notify each Lender of such receipt), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Revolving Credit Commitments in whole or
in part, provided that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least $5,000,000 and (c) after giving effect to such termination or reduction
and to any prepayments of the Loans made on the date thereof in accordance with
this Agreement, the sum of (i) the aggregate outstanding principal amount of the
Revolving Credit Loans and (ii) the Letter of Credit Outstandings shall not
exceed the Total Revolving Credit Commitment.

                    4.3          Mandatory Termination of Commitments. 

                    (a)          The Total Term Loan Commitment shall terminate
at 5:00 P.M. (New York time) on the Closing Date.

                    (b)          The Total Revolving Credit Commitment shall
terminate at 5:00 P.M. (New York time) on the Maturity Date.

43

--------------------------------------------------------------------------------




                    SECTION 5.          Payments.

                    5.1          Voluntary Prepayments.  The Borrower shall have
the right to prepay Term Loans and Revolving Credit Loans, without premium or
penalty, in whole or in part from time to time on the following terms and
conditions: (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment, whether such prepayment shall be applied to Term Loans or Revolving
Credit Loans, and (in the case of Eurodollar Term Loans and Eurodollar Revolving
Credit Loans) the specific Borrowing(s) pursuant to which made, which notice
shall be given by the Borrower no later than 12:00 Noon (New York time) (i) at
least one Business Day prior to the date of such prepayment in the case of Term
Loans and Revolving Credit Loans maintained as ABR Loans and (ii) at least three
Business Days prior to the date of such prepayment in the case of Term Loans and
Revolving Loans maintained as Eurodollar Loans, and shall promptly be
transmitted by the Administrative Agent to each of the Lenders; (b) each partial
prepayment of any Borrowing of Term Loans or Revolving Credit Loans shall be in
a multiple of $100,000 and in an aggregate principal amount of at least
$1,000,000, provided that no partial prepayment of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding Eurodollar Term Loans or Eurodollar Revolving Credit
Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for Eurodollar Term Loans or Eurodollar Revolving Credit Loans;
and (c) any prepayment of Eurodollar Term Loans or Eurodollar Revolving Credit
Loans pursuant to this Section 5.1 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11.  Each prepayment of
Term Loans pursuant to this Section 5.1 shall be applied to reduce the Term
Loans pro rata.  At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Term
Loan or Revolving Credit Loan of a Defaulting Lender.

                    5.2          Mandatory Prepayments. 

                    (a)          Term Loan Prepayments.  On each occasion that a
Prepayment Event occurs, the Borrower shall, within five Business Days after the
occurrence of such Prepayment Event, offer to prepay, in accordance with
paragraph (c) below, the principal amount of Term Loans in an amount equal to
100% of the Net Cash Proceeds from such Prepayment Event.

                    (b)          Aggregate Revolving Credit Outstandings.  If on
any date the sum of the outstanding principal amount of the Revolving Credit
Loans and the aggregate amount of Letter of Credit Outstandings (all the
foregoing, collectively, the “Aggregate Revolving Credit Outstandings”) exceeds
the Total Revolving Credit Commitment as then in effect, the Borrower shall
forthwith repay on such date the principal amount of Revolving Credit Loans in
an amount equal to such excess.  If, after giving effect to the prepayment of
all outstanding Revolving Credit Loans, the Aggregate Revolving Credit
Outstandings exceed the Total Revolving Credit Commitment then in effect, the
Borrower shall pay to the Administrative Agent an amount in cash equal to such
excess and the Administrative Agent shall hold such payment for the benefit of
the Lenders as security for the obligations of the Borrower hereunder
(including, without limitation, obligations in respect of Letter of Credit
Outstandings) pursuant to a cash collateral agreement to be entered into in form
and substance satisfactory to the Administrative Agent (which shall permit
certain investments in Permitted Investments satisfactory to the Administrative
Agent, until the proceeds are applied to the secured obligations).

44

--------------------------------------------------------------------------------




                    (c)          Application to Term Loans.

                                  (i)          Each prepayment of Term Loans
required by Section 5.2(a) shall be applied pro rata to the then unpaid Term
Loans (based on the then outstanding principal amount of the Term Loans).  With
respect to each such prepayment, (A) the Borrower will, not later than the date
specified in Section 5.2(a) for offering to make such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Term Loan Lender which is to receive a portion of such prepayment, (B) each
holder of Term Loans will have the right to refuse any such prepayment of such
Term Loans by giving written notice of such refusal to the Administrative Agent
within 5 Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment (and the Borrower shall not prepay any
such Term Loans until the date that is specified in the immediately following
clause), (C) the Borrower will make all such prepayments not so refused upon the
earlier of (x) the sixth Business Day following Lenders’ receipt of notice from
the Administrative Agent described in clause (B) above and (y) such time as the
Administrative Agent has received notice from each Term Loan Lender that it
consents to or refuses such prepayment and (D) the Borrower may retain the
amount of such refused prepayments not so applied.

                                  (ii)          With respect to each prepayment
of Term Loans required by Section 5.2(a), the Borrower may designate the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made, provided that (A) Eurodollar Term Loans of Term Loans may be designated
for prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Term Loans with Interest Periods
ending on such date of required prepayment and all ABR Term Loans have been paid
in full; and (B) if any prepayment of Eurodollar Term Loans made pursuant to a
single Borrowing shall reduce the outstanding Term Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for Eurodollar
Term Loans, such Borrowing shall immediately be converted into ABR Loans.  In
the absence of a designation by the Borrower as described in the preceding
sentence, the Administrative Agent shall, subject to the above, make such
designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.

                    (d)          Application to Revolving Credit Loans.  With
respect to each prepayment of Revolving Credit Loans required by Section 5.2(b),
the Borrower may designate the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made, provided that (i) Eurodollar
Revolving Credit Loans may be designated for prepayment pursuant to this Section
5.2 only on the last day of an Interest Period applicable thereto unless all
Eurodollar Revolving Credit Loans with Interest Periods ending on such date of
required prepayment and all ABR Loans have been paid in full; (ii) if any
prepayment of Eurodollar Revolving Credit Loans made pursuant to a single
Borrowing shall reduce the outstanding Revolving Credit Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount for
Eurodollar Revolving Credit Loans, such Borrowing shall immediately be converted
into ABR Loans; (iii) each prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans; and (iv) notwithstanding the
provisions of the preceding clause (iii), no prepayment made pursuant to Section
5.2(b) of Revolving Credit Loans shall be applied to the Revolving Credit Loans
of any Defaulting Lender.  In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its reasonable discretion with a view, but
no obligation, to minimize breakage costs owing under Section 2.11.

45

--------------------------------------------------------------------------------




                    (e)          Eurodollar Interest Periods.  In lieu of making
any payment pursuant to this Section 5.2 in respect of any Term Loan that is a
Eurodollar Loan other than on the last day of the Interest Period therefor, so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower at its option may deposit with the Administrative Agent an amount
equal to the amount of the Eurodollar Loan to be prepaid and such Eurodollar
Loan shall be repaid on the last day of the Interest Period therefor in the
required amount.  Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then-customary rate for
accounts of such type.  Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment on such Term Loan required pursuant to
this Section 5.2. 

                    (f)          Minimum Amount. No prepayment shall be required
pursuant to Section 5.2(a) unless and until the amount at any time of Net Cash
Proceeds from Prepayment Events required to be applied at or prior to such time
pursuant to such Section and not yet applied at or prior to such time to prepay
Term Loans pursuant to such Section exceeds $5,000,000 in the aggregate.

                    (g)          Regulatory Approval.  Notwithstanding anything
to the contrary contained above in this Section 5.2, to the extent that (i)
funds for any prepayment otherwise required to be made pursuant to the terms of
Section 5.2(a) (as a result of an Asset Sale Prepayment Event) are only
available to the Borrower through dividend payments to the Borrower from one or
more Regulated Insurance Companies, (ii) such dividend payments cannot be made
at such time within the ordinary dividend-paying capacity of such Regulated
Insurance Company or Companies and, accordingly, require specific affirmative
regulatory approval for the payment of extraordinary dividends and (iii) after
due written application or request, such approval for the payment of
extraordinary dividends is not obtained by such Regulated Insurance Company,
upon certification by the Borrower to the Administrative Agent (which shall
promptly deliver a copy of such certification to the Lenders) to such effect
(together with, in the case of an application or request for regulatory
approval, copies of all documents submitted, and all written responses received,
in connection therewith), the Borrower shall not, to such extent, be required to
make such prepayment for so long as such dividend payments may not, for such
reasons, be made.

                    5.3          Method and Place of Payment. 

                    (a)          Except as otherwise specifically provided
herein, all payments under this Agreement shall be made, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto or the Letter of Credit Issuer,
as the case may be, not later than 12:00 Noon (New York time) on the date when
due and shall be made in immediately available funds and in lawful money of the
United States of America at the Administrative Agent’s Office, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account.  The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 P.M. (New York time) on such
day) like funds relating to the payment of principal or interest or Fees ratably
to the Lenders entitled thereto.

46

--------------------------------------------------------------------------------




                    (b)          Any payments under this Agreement that are made
later than 2:00 P.M. (New York time) shall be deemed, unless the Administrative
Agent otherwise elects, to have been made on the next succeeding Business Day. 
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be moved to the
immediately preceding Business Day.

                    5.4          Net Payments. 

                    (a)          All payments made by the Borrower under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any current or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (i) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or any Lender and (ii)
any taxes imposed on the Administrative Agent or any Lender as a result of a
current or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received payment
under, or enforced, this Agreement).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender that is not organized under the laws of the United States of America or a
state thereof or the District of Columbia if such Lender fails to comply with
the requirements of paragraph (b) of this Section 5.4.  Whenever any
Non-Excluded Taxes are payable by the Borrower, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof.  If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify, and within ten (10) days of demand thereof, pay, the Administrative
Agent and the Lenders the full amount of any taxes, interest, costs or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure.  The agreements in this Section 5.4(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

                    (b)          Each Lender that is not incorporated or
organized under the laws of the United States of America or a state thereof or
the District of Columbia shall:

47

--------------------------------------------------------------------------------




 

             (i)          deliver to the Borrower and the Administrative Agent
two copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI or, in the case of Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Form W-8BEN, or any subsequent versions
thereof or successors thereto (and, if such Non-U.S. Lender delivers a Form
W-8BEN, a certificate representing that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Code, is not a 10-percent shareholder (within
the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement;

 

 

 

             (ii)         deliver to the Borrower and the Administrative Agent
two further copies of any such form or certification on or before the date that
any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower; and

 

 

 

             (iii)        obtain such extensions of time for filing and complete
such forms or certifications as may reasonably be requested by the Borrower or
the Administrative Agent;

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to Section
13.6 shall, upon the effectiveness of the related transfer, be required to
provide all the forms and statements required pursuant to this Section 5.4(b),
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased.

                    (c)          The Borrower shall not be required to indemnify
any Non-U.S. Lender, or to pay any additional amounts to any Non-U.S. Lender, in
respect of U.S. Federal withholding tax pursuant to paragraph (a) above to the
extent that (i) the obligation to withhold amounts with respect to U.S. Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a Non-U.S. Participant, on the date such
Participant became a Participant hereunder); provided, however, that this clause
(i) shall not apply to the extent that (x) the indemnity payments or additional
amounts any Lender (or Participant) would be entitled to receive (without regard
to this clause (i)) do not exceed the indemnity payment or additional amounts
that the person making the assignment, participation or transfer to such Lender
(or Participant) would have been entitled to receive in the absence of such
assignment, participation or transfer, or (y) such assignment, participation or
transfer had been requested by the Borrower, (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender or Non-U.S. Participant to comply with the provisions of paragraph (b)
above or (iii) any of the representations or certifications made by a Non-U.S.
Lender or Non-U.S. Participant pursuant to paragraph (b) above are incorrect at
the time a payment hereunder is made, other than by reason of any change in
treaty, law or regulation having effect after the date such representations or
certifications were made.

48

--------------------------------------------------------------------------------




                    (d)          If the Borrower determines in good faith that a
reasonable basis exists for contesting any taxes for which indemnification has
been demanded hereunder, the relevant Lender or the Administrative Agent, as
applicable, shall cooperate with the Borrower in challenging such taxes at the
Borrower’s expense if so requested by the Borrower.  If any Lender or the
Administrative Agent, as applicable, receives a refund of a tax for which a
payment has been made by the Borrower pursuant to this Agreement, which refund
in the good faith judgment of such Lender or Administrative Agent, as the case
may be, is attributable to such payment made by the Borrower, then the Lender or
the Administrative Agent, as the case may be, shall reimburse the Borrower for
such amount as the Lender or Administrative Agent, as the case may be,
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment had not been required.  A Lender or Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its
reasonable discretion that it would be adversely affected by making such a
claim.  Neither the Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.4.

                    (e)          Each Lender represents and agrees that, on the
date hereof and at all times during the term of this Agreement, it is not and
will not be a conduit entity participating in a conduit financing arrangement
(as defined in Section 7701(1) of the Code and the regulations thereunder) with
respect to the Borrowings hereunder unless the Borrower has consented to such
arrangement prior thereto.

                    5.5          Computations of Interest and Fees. 

                    (a)          Interest on Eurodollar Loans and, except as
provided in the next succeeding sentence, ABR Loans shall be calculated on the
basis of a 360-day year for the actual days elapsed.  Interest on ABR Loans in
respect of which the rate of interest is calculated on the basis of the Prime
Rate and interest on overdue interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.

                    (b)          Fees and Letter of Credit Outstandings shall be
calculated on the basis of a 360-day year for the actual days elapsed.

                    SECTION 6.          Conditions Precedent to Initial
Borrowing.

                    The initial Borrowing under this Agreement is subject to the
satisfaction of the following conditions precedent on or prior to the Closing
Date:

                    6.1          Credit Documents.  The Administrative Agent
shall have received (a) this Agreement, executed and delivered by a duly
authorized officer of the Borrower and each Lender, (b) the Guaranty, executed
and delivered by a duly authorized officer of each Guarantor, (c) the Pledge
Agreement, executed and delivered by each pledgor party thereto and (d) all
certificates, notes and instruments representing securities pledged under the
Pledge Agreement, accompanied by instruments of transfer and undated stock
powers, as applicable, endorsed in blank.

49

--------------------------------------------------------------------------------




                    6.2          Closing Certificate.  The Administrative Agent
shall have received a certificate of each Credit Party, dated the Closing Date,
substantially in the form of Exhibit H, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, and attaching the documents referred to in Sections 6.3
and 6.4.

                    6.3          Corporate Proceedings of Each Credit Party. 
The Administrative Agent shall have received a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors of each Credit Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Credit Documents
to which it is a party and (b) in the case of the Borrower, the extensions of
credit contemplated hereunder.

                    6.4          Corporate Documents.  The Administrative Agent
shall have received true and complete copies of the certificate of incorporation
and by laws of each Credit Party.

                    6.5          No Material Adverse Change.  There shall have
been no material adverse change in the business, assets, operations, properties,
or financial condition of the Borrower and its Subsidiaries (taken as a whole)
since December 31, 2005.

                    6.6          Fees.  The Administrative Agent and Joint
Bookrunners and Joint Lead Arrangers shall have received the fees referred to in
Section 4.1(e) to be received on the Closing Date.

                    6.7          Refinancing.  The Administrative Agent shall
have received evidence and documentation (including payoff letters) satisfactory
to the Administrative Agent that the Refinancing will occur simultaneously with
the funding of the Term Loans on the Closing Date, in a manner and pursuant to
documentation satisfactory to the Administrative Agent in its reasonable
discretion.

                    6.8          Other Indebtedness.  After giving effect to the
Transaction and the other transactions contemplated hereby, the Borrower and its
Subsidiaries shall have outstanding no Indebtedness other than (a) the
extensions of credit under this Agreement and (b) Indebtedness permitted under
Section 10.1, other than under clauses (i), (j), (k) and (m) thereof.

                    6.9          Closing Date Balance Sheet.  The Lenders shall
have received a pro forma consolidated closing balance sheet of the Borrower
giving effect to the Transaction, the financing therefor and the other
transactions contemplated hereby and thereby, dated as of March 31, 2006. 

                    6.10         Solvency Certificate.  The Lenders shall have
received a certificate from the Chief Financial Officer of the Borrower or other
executive officer of the Borrower with the responsibility for financial matters,
in the form of Exhibit I, as to the solvency of the Borrower and of the Borrower
and its Subsidiaries on a consolidated basis after giving effect to the
Transaction, the making of the initial Loans and the consummation of the other
transactions contemplated hereby.

50

--------------------------------------------------------------------------------




                    6.11         Required Approvals.  All requisite material
Governmental Authorities and third parties shall have approved or consented to
the Transaction and the other transactions contemplated hereby to the extent
required, all applicable appeal periods shall have expired and there shall be no
governmental or judicial action, actual or threatened, that has or could have a
reasonable likelihood of restraining, preventing or imposing materially
burdensome conditions on the Transaction, the financing therefor or the other
transactions contemplated hereby or thereby.

                    6.12         Legal Opinions.  The Administrative Agent shall
have received, with a counterpart for each Lender, the executed legal opinions
of (a) Simpson Thacher & Bartlett, special New York counsel to the Borrower,
substantially in the form of Exhibit F-1, (b) Sonnenschein, Nath and Rosenthal
LLP, California counsel to the Borrower, substantially in the form of Exhibit
F-2, (c) Long, Burner, Parks and DeLargy, Texas counsel to the Borrower,
substantially in the form of Exhibit F-3, (d) Alexis Oster, Esq., Senior Vice
President-General Counsel to the Borrower substantially in the form of Exhibit
F-4, (e) George O’Brien, Esq., Senior Vice President-Chief Legal Officer to the
Borrower, substantially in the form of Exhibit F-5, and (f) Richard W. Probert,
Securities and Corporate Attorney of the Borrower, substantially in the form of
Exhibits F-6 and F-7, and the Borrower hereby instructs such counsel to deliver
such legal opinions.

                    SECTION 7.          Conditions Precedent to All Credit
Events.  The agreement of each Lender to make any Loan requested to be made by
it on any date (including, without limitation, its initial Loan) and the
obligation of the Letter of Credit Issuer to issue Letters of Credit on any date
is subject to the satisfaction of the following conditions precedent:

                    7.1          No Default; Representations and Warranties.  At
the time of each Credit Event and also after giving effect thereto (a) there
shall exist no Default or Event of Default and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

                    7.2          Notice of Borrowing; Letter of Credit Request. 

                    (a)          Prior to the making of each Term Loan and each
Revolving Credit Loan (other than any Revolving Credit Loan made pursuant to
Section 3.4(a)), the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.

                    (b)          Prior to the issuance of each Letter of Credit,
the Administrative Agent and the Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a).

51

--------------------------------------------------------------------------------




The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above (including, with respect to the
initial Borrowing, those under Section 6) exist as of that time. 

                    SECTION 8.          Representations, Warranties and
Agreements.  In order to induce the Lenders to enter into this Agreement, to
make the Loans and issue or participate in Letters of Credit as provided for
herein, the Borrower makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

                    8.1          Corporate Status.  The Borrower and each
Material Subsidiary (a) is a duly organized and validly existing corporation or
other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and (b) has duly qualified and is authorized to do business and is in
good standing in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

                    8.2          Corporate Power and Authority.  Each Credit
Party has the corporate power and authority to execute, deliver and carry out
the terms and provisions of the Credit Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of the Credit Documents to which it is a party.  Each Credit Party
has duly executed and delivered each Credit Document to which it is a party and
each such Credit Document constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

                    8.3          No Violation.  Neither the execution, delivery
and performance by any Credit Party of the Credit Documents to which it is a
party nor compliance with the terms and provisions thereof nor the consummation
of the Transaction and the other transactions contemplated therein will (a)
contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any court or governmental instrumentality,
(b)  result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of the Restricted Subsidiaries
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust or other material agreement or instrument to
which the Borrower or any of the Restricted Subsidiaries is a party or by which
it or any of its property or assets is bound or (c) violate any provision of the
certificate of incorporation or By Laws of the Borrower or any of the Restricted
Subsidiaries.

                    8.4          Litigation.  There are no actions, suits or
proceedings (including, without limitation, Environmental Claims) pending or, to
the knowledge of the Borrower, threatened with respect to the Borrower or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect. 

52

--------------------------------------------------------------------------------




                    8.5          Margin Regulations.  Neither the making of any
Loan hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation T, U or X of the Board.

                    8.6          Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority is required to
authorize or is required in connection with (a) the execution, delivery and
performance of any Credit Document or (b) the legality, validity, binding effect
or enforceability of any Credit Document, except as to any of the foregoing if
the failure to obtain or make any such order, consent, approval, license,
authorization, or validation, filing, recording, registration, or exemption
could not reasonably be expected to have a Material Adverse Effect.

                    8.7          Investment Company Act.  The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

                    8.8          True and Complete Disclosure. 

                    (a)          All factual information and data (taken as a
whole) heretofore or contemporaneously furnished by the Borrower, any of its
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Closing Date
(including, without limitation, all information contained in the Credit
Documents and all information filed or furnished by the Borrower with the SEC,
including, without limitation, annual, quarterly and current reports, and proxy
statements) for purposes of or in connection with this Agreement or any
transaction contemplated herein was true and complete in all material respects
on the date as of which such information or data is dated or certified and was
not incomplete by omitting to state any material fact necessary to make such
information and data (taken as a whole) not misleading at such time in light of
the circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include forward-looking statements, projections
and pro forma financial information.

                    (b)          The forward-looking statements, projections and
pro forma financial information contained in the information and data referred
to in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such forward-looking statements, projections and pro forma
financial information as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such forward-looking
statements, projections and pro forma financial information may differ from the
projected results.

                    8.9          Financial Condition; Financial Statements. 

                    (a)          (i) The consolidated balance sheet of the
Borrower and its Subsidiaries at December 31, 2005, and the related consolidated
statements of operations, stockholders’ equity and cash flows for the fiscal
year ended as of such date, which statements have been audited by Deloitte &
Touche LLP, independent certified public accountants, who delivered an
unqualified opinion with respect thereto, and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries at March 31, 2006, and the
related consolidated statements of operations,

53

--------------------------------------------------------------------------------




stockholders’ equity and cash flows for the fiscal quarter ended as of such
date, in each case present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the respective dates
of said statements and the results of operations for the respective periods
covered thereby.  All such financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements and, in the case of said financial statements referred
to in clause (ii), subject to normal year-end audit adjustments.

                    (b)          The Annual Statement of Coast and its
Subsidiaries (including, without limitation, BWCIC and BWIC) at December 31,
2005, which Annual Statement has been audited by Deloitte & Touche LLP,
independent certified public accountants, who delivered an unqualified opinion
with respect thereto, presents fairly in all material respects the financial
position of Coast and its Subsidiaries (including, without limitation, BWCIC and
BWIC) at the date of said statement and the results of operations for the fiscal
year covered thereby.  Such financial statement has been prepared in accordance
with SAP consistently applied except to the extent provided in the notes to said
financial statement.

                    (c)          The Annual Statement of SNIC and its
Subsidiaries at December 31, 2005, which Annual Statement has been audited by
Deloitte & Touche LLP, independent certified public accountants, who delivered
an unqualified opinion with respect thereto, presents fairly in all material
respects the financial position of SNIC and its Subsidiaries at the date of said
statement and the results of operations for the fiscal year covered thereby. 
Such financial statement has been prepared in accordance with SAP consistently
applied except to the extent provided in the notes to said financial statement.

                    (d)          There has been no Material Adverse Change since
December 31, 2005 other than solely as a result of changes in general economic
conditions.

                    8.10        Tax Returns and Payments.  Each of the Borrower
and its Subsidiaries has filed all federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by it and has
paid all material taxes and assessments payable by it that have become due,
other than those not yet delinquent or contested in good faith.  The Borrower
and each of its Subsidiaries have paid, or have provided adequate reserves (in
the good faith judgment of the management of the Borrower) in accordance with
GAAP for the payment of, all material federal, state and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Closing Date.

                    8.11        Compliance with ERISA.  Each Plan is in
compliance with ERISA, the Code and any applicable Requirement of Law; no
Reportable Event has occurred (or is reasonably likely to occur) with respect to
any Plan; no Plan is insolvent or in reorganization (or is reasonably likely to
be insolvent or in reorganization), and no written notice of any such insolvency
or reorganization has been given to the Borrower, any Subsidiary or any ERISA
Affiliate; no Plan (other than a multiemployer plan) has an accumulated or
waived funding deficiency (or is reasonably likely to have such a deficiency);
neither the Borrower nor any Subsidiary nor any ERISA Affiliate has incurred (or
is reasonably likely to incur) any liability to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA or Section 4971 or 4975 of the Code or has been notified in writing that

54

--------------------------------------------------------------------------------




it will incur any liability under any of the foregoing Sections with respect to
any Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of the Borrower or any Subsidiary
or any ERISA Affiliate exists (or is reasonably likely to exist) nor has the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of the Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the foregoing representations, warranties or agreements in this Section
8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect.  No
Plan (other than a multiemployer plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11, be reasonably likely to have a Material Adverse Effect. 
With respect to Plans that are multiemployer plans (as defined in Section 3(37)
of ERISA), the representations and warranties in this Section 8.11, other than
any made with respect to (a) liability under Section 4201 or 4204 of ERISA or
(b) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

                    8.12        Subsidiaries. 

                    (a)          Schedule 8.12 lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), in each case existing on the Closing Date.  Each Material Subsidiary
as of the Closing Date has been so designated on Schedule 8.12.

                    (b)          As of the Closing Date, there are no
restrictions on any Regulated Insurance Company which prohibit or otherwise
restrict the ability of any Regulated Insurance Company to (i) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, (ii) make loans or advances to the Borrower or any Subsidiary, (iii)
transfer any of its properties or assets to the Borrower or any Subsidiary or
(iv) guarantee the Obligations, other than prohibitions or restrictions existing
under or by reason of (A) this Agreement or the other Credit Documents, (B)
Requirements of Law, (C) customary non-assignment provisions entered into in the
ordinary course of business and consistent with past practices and (D) purchase
money obligations for property acquired in the ordinary course of business, so
long as such obligations are permitted under this Agreement.

                    8.13        Intellectual Property, etc.  The Borrower and
each of the Restricted Subsidiaries have obtained all patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

                    8.14        Environmental Laws. 

                    (a)          Other than instances of noncompliance that
could not reasonably be expected to have a Material Adverse Effect: (i) the
Borrower and each of its Subsidiaries are in compliance with all Environmental
Laws in all jurisdictions in which the Borrower and each of its Subsidiaries are
currently doing business (including, without limitation, having obtained all
material permits required under Environmental Laws) and (ii) the Borrower will
comply and cause each of its Subsidiaries to comply with all such Environmental
Laws (including, without limitation, all permits required under Environmental
Laws).

55

--------------------------------------------------------------------------------




                    (b)          Neither the Borrower nor any of its
Subsidiaries has treated, stored, transported or disposed of Hazardous Materials
at or from any currently or formerly owned Real Estate (as defined in Section
9.1(f)) or facility relating to its business in a manner that could reasonably
be expected to have a Material Adverse Effect.

                    8.15        Properties.  The Borrower and each of the
Restricted Subsidiaries have good title to or leasehold interest in all
properties that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, free and clear of all
Liens (other than any Liens permitted by this Agreement) and except where the
failure to have such good title could not reasonably be expected to have a
Material Adverse Effect.

                    SECTION 9.          Affirmative Covenants.  The Borrower
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Commitments and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:

                    9.1          Information Covenants.  The Borrower will
furnish to the Administrative Agent for distribution to the Lenders:

                    (a)          Annual Financial Statements. 

 

             (i)          As soon as available and in any event within 90 days
(or, if the Borrower obtains an extension from the SEC to any 90-day filing
requirement for filing its Form 10-K with the SEC by filing a Form 12b-25, 120
days) after the close of each fiscal year of the Borrower, (1) the consolidated
balance sheet of the Borrower and its Subsidiaries, in each case as at the end
of such fiscal year and the related consolidated statement of operations,
stockholders’ equity and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, and certified
(in the case of the foregoing consolidated statements) by independent certified
public accountants of recognized national standing whose opinion shall not be
qualified as to the scope of audit or as to the status of the Borrower or any of
the Material Subsidiaries as a going concern, together in any event with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of the Borrower and the Material Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
relating to Sections 10.8, 10.9, 10.10 and 10.11 that has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof,
provided that such certificate shall not be required if such accounting firm no
longer provides such types of certificate for reasons other than such Default or
Event of Default and (2) management’s discussion and analysis of the most
important operational and financial developments during such fiscal year.  To
the extent that the financial statements required to be delivered to the Lenders
pursuant to this Section 9.1(a) are filed electronically with the SEC through
its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”), such
financial statements shall be deemed to be delivered to the Lenders for purposes
of this Section 9.1(a).

56

--------------------------------------------------------------------------------




 

             (ii)         As soon as available and in any event within 60 days
(or, in the case of any audited statements and risk-based capital reports
required to be delivered pursuant to this clause (ii), 180 days) after the close
of each fiscal year of each Regulated Insurance Company, the Annual Statement of
such Regulated Insurance Company (prepared in accordance with SAP) for such
fiscal year and as filed with the Insurance Department of the state in which
such Regulated Insurance Company is domiciled (together with any certifications
or statements of such Regulated Insurance Company relating to such Annual
Statement and any audited statements and risk-based capital reports, in each
case which are required by such Insurance Department).

                    (b)        Quarterly Financial Statements. 

 

             (i)          As soon as available and in any event within 60 days
after the close of each of the first three quarterly accounting periods in each
fiscal year of the Borrower, the consolidated balance sheet of the Borrower and
its Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statement of operations and stockholders’ equity for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period, and the related consolidated
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the prior fiscal
year, all of which shall be certified by an Authorized Officer of the Borrower,
subject to changes resulting from audit and normal year end audit adjustments. 
To the extent that the financial statements required to be delivered to the
Lenders pursuant to this Section 9.1(b) are filed electronically with the SEC
through EDGAR, such financial statements shall be deemed to be delivered to the
Lenders for purposes of this Section 9.1(b)

 

 

 

             (ii)         As soon as available and in any event within 60 days
after the close of each of the first three quarterly accounting periods in each
fiscal year of each Regulated Insurance Company, quarterly financial statements
of such Regulated Insurance Company (prepared in accordance with SAP) for such
quarterly accounting period as filed with the Insurance Department of the state
in which such Regulated Insurance Company is domiciled (together with any
certifications or statements of such Regulated Insurance Company relating to
such quarterly financial statements which are required by such Insurance
Department).

57

--------------------------------------------------------------------------------




                    (c)          Budgets.  Within 60 days after the commencement
of each fiscal year of the Borrower, budgets of the Borrower in reasonable
detail (including a customary balance sheet, income statement and cash flow
statement) for the fiscal year as customarily prepared by management of the
Borrower for its internal use, setting forth the principal assumptions upon
which such budgets are based.

                    (d)          Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate, in the form of Exhibit K, of an Authorized Officer of the Borrower
to the effect that no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof, which
certificate shall set forth (i) the calculations, in reasonable detail including
supporting calculations, required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 10.8, 10.9,
10.10, 10.11 and 10.12 as at the end of such fiscal year or period, as the case
may be, (ii) a specification of any change in the identity of the Restricted
Subsidiaries or Unrestricted Subsidiaries as at the end of such fiscal year  or
period, as the case may be, from the Restricted Subsidiaries or Unrestricted
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent fiscal year or period, as the case may be, (iii) the then applicable
Status, and (iv) the amount of any Pro Forma Adjustment not previously set forth
in a Pro Forma Adjustment Certificate or any change in the amount of a Pro Forma
Adjustment set forth in any Pro Forma Adjustment Certificate previously provided
and, in either case, in reasonable detail, the calculations and basis therefor;
and at the time of the delivery of the financial statements provided for in
Section 9.1(a), a certificate of an Authorized Officer of the Borrower setting
forth in reasonable detail the Available Amount as at the end of the fiscal year
to which such financial statements relate.

                    (e)          Notice of Default or Litigation.  Promptly
after an Authorized Officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, and (ii) any litigation or governmental proceeding pending
against the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.

                    (f)          Environmental Matters.  The Borrower will
promptly advise the Lenders in writing after obtaining knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not, individually or when aggregated with all other such matters, be
reasonably expected to result in a Material Adverse Effect:

 

             (i)          Any pending or threatened Environmental Claim against
the Borrower or any of its Subsidiaries or any Real Estate (as defined below);

 

 

 

             (ii)         Any condition or occurrence on any Real Estate that
(x) results in noncompliance by the Borrower or any of its Subsidiaries with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any Real Estate;

58

--------------------------------------------------------------------------------



 

             (iii)        Any condition or occurrence on any Real Estate that
could reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

 

 

             (iv)        The taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto.  The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

                    (g)          Pro Forma Adjustment Certificate.  Not later
than the consummation of the acquisition of any Acquired Entity or Business by
the Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

                    (h)          Reserve Adequacy Report.  As promptly as
reasonably practicable following the request of the Administrative Agent or the
Required Lenders, a report prepared by an independent actuarial consulting firm
of recognized professional standing reasonably satisfactory to the
Administrative Agent and the Required Lenders reviewing the adequacy of reserves
of each Regulated Insurance Company determined in accordance with SAP, which
firm shall be provided access to or copies of all reserve analyses and
valuations relating to the insurance business of each Regulated Insurance
Company in the possession of or available to the Borrower or its Subsidiaries;
provided that no request may be made pursuant to this clause (h) unless there
shall have occurred and be continuing an Event of Default under Section 11.1 or
an Event of Default under Section 11.3(a) (to the extent resulting from a breach
of the requirements of Section 10.8, 10.9, 10.10 or 10.11).

                    (i)          Other Regulatory Statements and Reports. 
Promptly (i) after receipt thereof, copies of all regular and periodic reports
of examinations  (including, without limitation, triennial examinations and
annual risk adjusted capital reports) of any Regulated Insurance Company,
delivered to such Person  by any Applicable Insurance Regulatory Authority,
insurance commission or similar regulatory authority, (ii) after receipt
thereof, written notice of any assertion by any Applicable Insurance Regulatory
Authority or any governmental agency or agencies substituted therefor, as to a
violation of any Requirement of Law by any Regulated Insurance Company which is
likely to have a Material Adverse Effect, (iii) after receipt thereof, a copy of
any notice of termination, cancellation or recapture of any Reinsurance
Agreement or Retrocession Agreement to which a Regulated Insurance Company is a
party to the extent such termination or cancellation is likely to have a
Material Adverse Effect and (iv) after receipt thereof, copies of any notice of
actual suspension, termination or revocation of any material license of any
Regulated Insurance Company by any Applicable Insurance Regulatory Authority,
including any request by an Applicable Insurance Regulatory Authority which
commits a Regulated Insurance Company to take or refrain from taking any action
or which otherwise affects the authority of such Regulated Insurance Company to
conduct its business.

59

--------------------------------------------------------------------------------




                    (j)          Other Information.  Promptly upon filing
thereof, copies of any filings on Form 10-K, 10 Q or 8-K or registration
statements with, and reports to, the SEC by the Borrower or any of its
Subsidiaries (other than amendments to any registration statement (to the extent
such registration statement, in the form it becomes effective, is delivered to
the Lenders), exhibits to any registration statement and any registration
statements on Form S 8) and copies of all financial statements, proxy
statements, notices and reports that the Borrower or any of its Subsidiaries
shall send to the holders of any publicly issued debt or equity of the Borrower
and/or any of its Subsidiaries in their capacity as such holders (in each case
to the extent not theretofore delivered to the Lenders pursuant to this
Agreement) and, with reasonable promptness, such other information (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of any
Lender may reasonably request in writing from time to time.    To the extent
that the filings required to be delivered to the Lenders pursuant to this
Section 9.1(j) are filed electronically with the SEC through its Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”), such financial statements
shall be deemed to be delivered to the Lenders for purposes of this Section
9.1(j).

                    9.2          Books, Records and Inspections.  The Borrower
will, and will cause each of the Specified Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of the Borrower and any
such Specified Subsidiary in whomsoever’s possession to the extent that it is
within the Borrower’s or such Specified Subsidiary’s control to permit such
inspection, and to examine the books of account of the Borrower and any such
Specified Subsidiary and discuss the affairs, finances and accounts of the
Borrower and of any such Specified Subsidiary with, and be advised as to the
same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire.

                    9.3          Maintenance of Insurance.  The Borrower will,
and will cause each of the Material Subsidiaries to, at all times maintain in
full force and effect, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in the same or a similar business; and will furnish to the
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

                    9.4          Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any of the Restricted Subsidiaries,
provided that neither the Borrower nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
(in the good faith judgment of the management of the Borrower) with respect
thereto in accordance with GAAP. 

60

--------------------------------------------------------------------------------




                    9.5          Consolidated Corporate Franchises.  The
Borrower will do, and will cause each Material Subsidiary to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 10.3 or 10.4.

                    9.6          Compliance with Statutes, etc.  The Borrower
will, and will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

                    9.7          ERISA.  Promptly after the Borrower or any
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any of the following events that, individually or in the aggregate (including
in the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to each of the Lenders a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that the Borrower, such Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any notices (required, proposed
or otherwise) given to or filed with or by the Borrower, such Subsidiary, such
ERISA Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Plan; that the PBGC has notified the Borrower, any Subsidiary
or any ERISA Affiliate of its intention to appoint a trustee to administer any
Plan; that the Borrower, any Subsidiary or any ERISA Affiliate has failed to
make a required installment or other payment pursuant to Section 412 of the Code
with respect to a Plan; or that the Borrower, any Subsidiary or any ERISA
Affiliate has incurred or will incur (or has been notified in writing that it
will incur) any liability (including any contingent or secondary liability) to
or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

61

--------------------------------------------------------------------------------




                    9.8          Good Repair.  The Borrower will, and will cause
each of the Restricted Subsidiaries to, ensure that its properties and equipment
used or useful in its business in whomsoever’s possession they may be to the
extent that it is within the Borrower’s or such Restricted Subsidiary’s control
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

                    9.9          Transactions with Affiliates.  The Borrower
will conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates (other than the Borrower or any
Restricted Subsidiary) on terms that are substantially as favorable to the
Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing restrictions shall not apply to (a) the payment of customary
annual fees to KKR and its Affiliates for management, consulting and financial
services rendered to the Borrower and its Subsidiaries, and investment banking
fees paid to KKR and its Affiliates for services rendered to the Borrower and
its Subsidiaries in connection with divestitures, acquisitions, financings and
other transactions, (b) customary fees paid to members of the Board of Directors
of the Borrower and its Subsidiaries, (c) transactions permitted by Section 10.6
and (d) transactions described on Schedule 9.9.

                    9.10         End of Fiscal Years; Fiscal Quarters.  The
Borrower will, for financial reporting purposes, cause (a) each of its, and each
of its Subsidiaries’, fiscal years to end on December 31 of each year and (b)
each of its, and each of its Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year end; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent, in which case the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

                    9.11         Additional Guarantors.  The Borrower will cause
(a) any direct or indirect Domestic Subsidiary (other than any Unrestricted
Subsidiary or any Regulated Insurance Company) formed or otherwise purchased or
acquired after the date hereof and (b) any Subsidiary that is not a Domestic
Subsidiary on the date hereof but subsequently becomes a Domestic Subsidiary
(other than any Unrestricted Subsidiary or any Regulated Insurance Company), in
each case to execute a supplement to the Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent, in order to become a
Guarantor.

                    9.12         Pledges of Additional Stock and Evidence of
Indebtedness.  The Borrower will pledge, and, in the case of clause (c), will
cause each direct Domestic Subsidiary to pledge, to the Administrative Agent,
for the benefit of the Lenders, (a) all the capital stock of each direct
Domestic Subsidiary (other than any Unrestricted Subsidiary), all of the
non-Voting Stock (if any) of each direct Foreign Subsidiary (other than any
Unrestricted Subsidiary), and 65% of all the Voting Stock of each direct Foreign
Subsidiary (other than any Unrestricted Subsidiary), in each case, formed or
otherwise purchased or acquired after the date hereof, in each case pursuant to
a supplement to the Pledge Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (b) all the capital stock of any
direct Domestic Subsidiary (other than any Unrestricted Subsidiary), all of the
non-Voting Stock (if any) of each direct Foreign Subsidiary

62

--------------------------------------------------------------------------------




(other than any Unrestricted Subsidiary), and 65% of all the Voting Stock of
each direct Foreign Subsidiary (other than any Unrestricted Subsidiary), in each
case that is not a direct Subsidiary on the date hereof but subsequently becomes
a direct Subsidiary, in each case pursuant to a supplement to the Pledge
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, and (c) all evidences of Indebtedness in excess of $5,000,000, in the
aggregate, received by the Borrower or any of the direct Domestic Subsidiaries
(other than any Unrestricted Subsidiary) in connection with any disposition of
assets pursuant to Section 10.4(b), in each case pursuant to a supplement to the
Pledge Agreement in form and substance reasonably satisfactory to the
Administrative Agent.

                    9.13          Use of Proceeds.  The proceeds of the Term
Loans will be used by the Borrower solely (a) to consummate the Refinancing, (b)
to pay the Refinancing Expenses and (c) following the completion of (a) and (b)
above, for general corporate purposes.  Proceeds of Revolving Credit Loans may
be used by the Borrower solely for working capital requirements and other
general corporate purposes (including Permitted Acquisitions), and Letters of
Credit will be used by the Borrower for general corporate purposes. 

                    9.14          Changes in Business.  The Borrower will, and
will cause its Material Subsidiaries to, taken as a whole, engage primarily in
(a) the lines of business carried on by the Borrower and its Restricted
Subsidiaries on the Closing Date, (b) any other insurance or insurance related
business and/or (c) businesses or activities incidental or related thereto.

                    9.15          Maintenance of License and Permits.  The
Borrower will, and will cause each of its Subsidiaries to, maintain all permits,
licenses and consents as may be required for the conduct of its business by any
state, federal or local government agency or instrumentality except where
failure to maintain the same could not reasonably be expected to have a Material
Adverse Effect.

                    SECTION 10.          Negative Covenants.  The Borrower
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Commitments and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:

                    10.1        Limitation on Indebtedness.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to create, incur,
assume or suffer to exist any Indebtedness, except:

                    (a)          Indebtedness arising under the Credit
Documents;

                    (b)          Indebtedness of (i) the Borrower to any
Restricted Subsidiary of the Borrower and (ii) any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary of the Borrower;

                    (c)          Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

                    (d)          except as provided in clauses (i) and (j)
below, Guaranty Obligations incurred by (i) Restricted Subsidiaries in respect
of Indebtedness of the Borrower or other Restricted Subsidiaries that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of the Restricted Subsidiaries that is permitted to be incurred
under this Agreement;

63

--------------------------------------------------------------------------------




                    (e)          Guaranty Obligations incurred in the ordinary
course of business in respect of obligations of suppliers, customers, lessors
and licensees;

                    (f)          (i) Indebtedness (including Indebtedness
arising under Capital Leases) incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred in respect of Capital Expenditures permitted by Section
10.12, (ii) Indebtedness arising under Capital Leases, other than Capital Leases
in effect on the date hereof and Capital Leases entered into pursuant to
subclauses (i) above, provided that the aggregate amount of Indebtedness
incurred pursuant to this subclause (ii) shall not exceed $5,000,000 at any time
outstanding, and (iii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) or (ii) above, provided that the
principal amount thereof is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension;

                    (g)          Indebtedness outstanding on the date hereof and
listed on Schedule 10.1 and any refinancing, refunding, renewal or extension
thereof, provided that (i) the principal amount thereof is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, except to the extent otherwise permitted
hereunder, and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

                    (h)          Indebtedness in respect of Hedge Agreements;

                    (i)          Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Restricted
Subsidiary or Indebtedness attaching to assets that are acquired by the Borrower
or any Restricted Subsidiary, in each case after the Closing Date as the result
of a Permitted Acquisition, provided that (w) such Indebtedness existed at the
time such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than any such Person that so becomes a Restricted Subsidiary),
(y)(A) the Borrower pledges the capital stock of such Person to the
Administrative Agent to the extent required under Section 9.12, (B) such Person
executes a supplement to the Guaranty to the extent required under Section 9.11
and (C) if any such Indebtedness is secured, (1) the Guaranty referred to in the
preceding subclause (B) is equally and ratably secured or (2) in the case of
assets acquired by the Borrower or any Restricted Subsidiary, the Borrower’s
obligations hereunder or such Restricted Subsidiary’s Guaranty, as the case may
be, are equally and ratably secured and (z) the aggregate amount of such
Indebtedness and all Indebtedness incurred under clause (j) below, when taken
together, does not exceed $40,000,000 in the aggregate at any time outstanding,
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

64

--------------------------------------------------------------------------------




                    (j)          Indebtedness of the Borrower or any Restricted
Subsidiary incurred to finance a Permitted Acquisition, provided that (x) such
Indebtedness is not guaranteed in any respect by any Restricted Subsidiary
(other than any Person acquired (the “Acquired Person”) as a result of such
Permitted Acquisition or the Restricted Subsidiary so incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary, by
the Borrower, (y)(A) the Borrower pledges the capital stock of such Acquired
Person to the Administrative Agent to the extent required under Section 9.12,
(B) such Acquired Person executes a supplement to the Guaranty to the extent
required under Section 9.11 and (C) if a guaranty by such Acquired Person of any
such Indebtedness is secured by assets of such Acquired Person, the Guaranty
referred to in the preceding subclause (B) is equally and ratably secured and
(z) (A) the aggregate amount of such Indebtedness and all Indebtedness assumed
or permitted to exist under clause (i) above, when taken together, does not
exceed $40,000,000 in the aggregate at any time outstanding, and (B) the
aggregate amount of such Indebtedness incurred by any Restricted Subsidiary and
all Indebtedness incurred under clause (k) below, when taken together, does not
exceed $15,000,000 in the aggregate at any time outstanding, and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension and (y)
the direct and contingent obligors with respect to such Indebtedness are not
changed, except to the extent otherwise permitted hereunder;

                    (k)          (i) additional Indebtedness of Borrower’s
Restricted Subsidiaries; provided that the aggregate amount of Indebtedness
incurred pursuant to this clause (k) and all Indebtedness incurred by any
Restricted Subsidiary under clause (j) above, when taken together, shall not
exceed $15,000,000 in the aggregate at any time outstanding and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (k)(i) above;

                    (l)           Indebtedness arising under the issuance of
Debt Hybrid Capital and Indebtedness underlying Equity Hybrid Capital on or
after the Closing Date in the aggregate principal amount not to exceed
$100,000,000, provided no new Debt Hybrid Capital may be incurred pursuant to
this Section 10.1 (l) unless the Borrower and its Subsidiaries are in compliance
with Sections 10.8 through 10.11 after giving effect to such Indebtedness; and

                    (m)         additional Indebtedness of the Borrower that is
(i) not otherwise permitted to be incurred by clauses (a)-(k) above and (ii) not
guaranteed by any of the Borrower’s Restricted Subsidiaries; provided, that the
amount of payments scheduled to be made on or prior to the Maturity Date in
connection with such Indebtedness, together with the amount of optional or
voluntary prepayments, redemptions, repurchases, retirements or defeasances of
Indebtedness made in compliance with Section 10.7, shall not exceed $25,000,000
in the aggregate.

                    10.2        Limitation on Liens.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:

65

--------------------------------------------------------------------------------




                    (a)          Liens arising under the Credit Documents;

                    (b)          Permitted Liens;

                    (c)          Liens securing Indebtedness permitted pursuant
to Section 10.1(f), provided that such Liens attach at all times only to the
assets so financed;

                    (d)          Liens existing on the date hereof and listed on
Schedule 10.2;

                    (e)          Liens existing on the assets of any Person that
becomes a Restricted Subsidiary, or existing on assets acquired, pursuant to a
Permitted Acquisition to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.1(i), provided that such Liens attach at all times only
to the same assets that such Liens attached to, and secure only the same
Indebtedness that such Liens secured, immediately prior to such Permitted
Acquisition;

                    (f)          the replacement, extension or renewal of any
Lien permitted by clauses (a) through (e) above upon or in the same assets
theretofore subject to such Lien or the replacement, extension or renewal
(without increase in the amount or change in any direct or contingent obligor)
of the Indebtedness secured thereby; and

                    (g)         additional Liens so long as the aggregate
principal amount of the obligations so secured does not exceed $10,000,000 at
any time outstanding.

                    10.3       Limitation on Fundamental Changes.  Except as
expressly permitted by Section 10.4 or 10.5, the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

                    (a)          any Subsidiary of the Borrower (other than any
Restricted Insurance Subsidiary, the Service Company, or any Material
Subsidiary) or any other Person may be merged or consolidated with or into the
Borrower, provided that (i) the Borrower shall be the continuing or surviving
corporation or the Person formed by or surviving any such merger or
consolidation (if other than the Borrower) shall be a corporation organized or
existing under the laws of the United States, any state thereof, the District of
Columbia or any territory thereof (the Borrower or such Person, as the case may
be, being herein referred to as the “Successor Borrower”), (ii) the Successor
Borrower (if other than the Borrower) shall expressly assume all the obligations
of the Borrower under this Agreement and the other Credit Documents pursuant to
a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iii) no Default or Event of Default would result from the
consummation of such merger or consolidation, (iv) the Successor Borrower shall
be in compliance, on a pro forma basis after giving effect to such merger or
consolidation, with the covenants set forth in Sections 10.8, 10.9, 10.10 and
10.11, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such merger or consolidation had
occurred on the first day of such Test Period, (v) each Guarantor, unless it is
the other party to such merger or consolidation, shall have by a supplement to
the Guaranty confirmed that its Guaranty shall apply to the Successor Borrower’s
obligations under this Agreement and (vi) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate and an opinion of counsel,
each stating that such merger or consolidation and such supplement to this
Agreement or any Guaranty comply with this Agreement, provided further that if
the foregoing are satisfied, the Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement;

66

--------------------------------------------------------------------------------




                    (b)          any Subsidiary of the Borrower or any other
Person may be merged or consolidated with or into any one or more Subsidiaries
of the Borrower so long as the stock of the surviving Subsidiary is pledged to
the extent required under Section 9.12, provided that (i) in the case of any
merger or consolidation involving one or more Restricted Subsidiaries, (A) a
Restricted Subsidiary shall be the continuing or surviving corporation or (B)
the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger or consolidation (if other than a Restricted
Subsidiary) to become a Restricted Subsidiary, (ii) in the case of any merger or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving corporation or the Person formed by or surviving any
such merger or consolidation (if other than a Guarantor) shall execute a
supplement to the Guaranty in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor, (iii) no Default or Event
of Default would result from the consummation of such merger or consolidation,
(iv) the Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger or consolidation, with the covenants set forth in Sections
10.8, 10.9, 10.10 and 10.11, as such covenants are recomputed as at the last day
of the most recently ended Test Period under such Section as if such merger or
consolidation had occurred on the first day of such Test Period, and (v) the
Borrower shall have delivered to the Administrative Agent an Officers’
Certificate stating that such merger or consolidation and such supplement to any
Guaranty comply with this Agreement;

                    (c)          any Restricted Subsidiary that is not a
Guarantor may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower, a Guarantor or
any other Restricted Subsidiary of the Borrower; and

                    (d)          any Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, any Guarantor, any wholly-owned Regulated Insurance
Company or any other Regulated Insurance Company (to the extent that the equity
interests of such Regulated Insurance Company which are owned directly or
indirectly by the Borrower are pledged to the Administrative Agent for the
benefit of the Lenders).

                    10.4        Limitation on Sale of Assets.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, (i) convey,
sell, lease, assign, transfer or otherwise dispose of any of its property,
business or assets (including, without limitation, receivables and leasehold
interests), whether now owned or hereafter acquired (other than any such sale,
transfer, assignment or other disposition resulting from any casualty or
condemnation, of any assets of the Borrower or the Restricted Subsidiaries) or
(ii) sell any shares owned by it of any Restricted Subsidiary’s capital stock to
any Person other than the Borrower or a Guarantor, except that:

67

--------------------------------------------------------------------------------




                    (a)          the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of used or surplus equipment, vehicles
and other assets in the ordinary course of business;

                    (b)          the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of other assets for fair value, provided
that (i) the aggregate amount of such sales, transfers and disposals by the
Borrower and the Restricted Subsidiaries taken as a whole pursuant to this
clause (b) shall not exceed in the aggregate $50,000,000 during the term of this
Agreement, (ii) any consideration received by the Borrower or any Guarantor in
connection with such sales, transfers and other dispositions of assets pursuant
to this clause (b) that is in the form of Indebtedness shall be pledged to the
Administrative Agent pursuant to Section 9.12, (iii) with respect to any such
sale, transfer or disposition (or series of related sales, transfers or
dispositions) in an aggregate amount in excess of $5,000,000, the Borrower shall
be in compliance, on a pro forma basis after giving effect to such sale,
transfer or disposition, with the covenants set forth in Sections 10.8, 10.9,
10.10 and 10.11, as such covenants are recomputed as at the last day of the most
recently ended Test Period under such Sections as if such sale, transfer or
disposition had occurred on the first day of such Test Period, and (iv) after
giving effect to any such sale, transfer or disposition, no Default or Event of
Default shall have occurred and be continuing;

                    (c)          the Borrower and the Restricted Subsidiaries
may make sales of assets to the Borrower or to any Restricted Subsidiary,
provided that any such sales to Foreign Subsidiaries must be for fair value;

                    (d)          any Restricted Subsidiary may effect any
transaction permitted by Section 10.3, 10.5 or 10.6;

                    (e)          in addition to selling or transferring accounts
receivable pursuant to the other provisions hereof, the Borrower and the
Restricted Subsidiaries may sell or discount without recourse accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof;

                    (f)          any Regulated Insurance Company may (x) enter
into any Insurance Contract, Reinsurance Agreement or Retrocession Agreement in
the ordinary course of business in accordance with its normal underwriting,
indemnity and retention policies, provided that any counterparty to any such
Reinsurance Agreement or Retrocession Agreement shall have an A.M. Best
financial strength rating of A- (or equivalent rating level if A.M. Best changes
its ratings methodology or designations) or better, unless such counterparty’s
obligations under such Reinsurance Agreement or Retrocession Agreement are
collateralized by irrevocable letters of credit and/or a trust or similar
arrangement containing cash and/or marketable securities with an average quality
rating of A (or its equivalent) or better of which the applicable Regulated
Insurance Company is the beneficiary, and (y) dispose of any assets in its
investment portfolio; and

                    (g)          issuance of the Hybrid Capital permitted by
Section 10.13.

                    10.5        Limitation on Investments.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, make any
advance, loan, extensions of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of or any assets of, or make
any other investment in, any Person, except:

68

--------------------------------------------------------------------------------




                    (a)          extensions of trade credit and asset purchases
in the ordinary course of business;

                    (b)          (i) Permitted Investments by the Borrower and
Restricted Subsidiaries (other than Regulated Insurance Companies) and (ii)
investments by Regulated Insurance Companies to the extent permitted under
applicable Requirements of Law;

                    (c)          loans and advances to officers, directors and
employees of the Borrower or any of its Restricted Subsidiaries (i) to finance
the purchase of capital stock of the Borrower from the Borrower and (ii) for
additional purposes not contemplated by subclause (i) above in an aggregate
principal amount at any time outstanding with respect to this clause (ii) not
exceeding $3,000,000;

                    (d)          investments existing on the date hereof and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all investments pursuant to this clause (d) is not increased at any time
above the amount of such investments existing on the date hereof;

                    (e)          investments in Hedge Agreements permitted by
Section 10.1(h);

                    (f)          investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

                    (g)          investments to the extent that payment for such
investments is made with capital stock of the Borrower;

                    (h)          investments constituting non-cash proceeds of
sales, transfers and other dispositions of assets to the extent permitted by
Section 10.4;

                    (i)          investments in any Guarantor, in any
wholly-owned Regulated Insurance Company or in any other Regulated Insurance
Company (to the extent that the equity interests of such Regulated Insurance
Company which are owned directly or indirectly by the Borrower are pledged to
the Administrative Agent for the benefit of the Lenders);

                    (j)          investments constituting Permitted
Acquisitions;

                    (k)          loans and advances permitted under Section
10.1(b);

                    (l)          investments consisting of the establishment of
Subsidiaries necessary to issue Hybrid Capital permitted by Section 10.13; and

69

--------------------------------------------------------------------------------




                    (m)          additional investments (including investments
in Minority Investments and Unrestricted Subsidiaries) in an aggregate amount at
the time of such investment not in excess of the sum of (i) $25,000,000 (minus
the portion, if any, of such $25,000,000 previously applied to make investments
pursuant to this clause (m) and not returned by means of redemption, capital
distribution or other return of capital to the Borrower at or prior to such
time) and (ii) the Available Amount at such time; provided, that (i) the
aggregate amount invested in Unrestricted Subsidiaries pursuant to this clause
(m) with the portion (if any) of the Available Amount added thereto pursuant to
clause (a)(iii) and/or (a)(iv) of the definition thereof as a result of a
preferred capital contribution or a preferred equity issuance shall not exceed
$20,000,000 and (ii) the aggregate amount invested pursuant to this clause (m)
with the Available Amount (when added to the amount of the Available Amount used
to make Capital Expenditures pursuant to Section 10.12) shall not exceed
$50,000,000.

                    10.6          Limitation on Dividends.  The Borrower will
not declare or pay any dividends (other than dividends payable solely in its
capital stock or rights, warrants or options to purchase its capital stock) or
return any capital to its stockholders or make any other distribution, payment
or delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock or the capital stock (the Hybrid
Capital being deemed to be capital stock for the purpose of this Section 10.6)
of any direct or indirect parent of the Borrower now or hereafter outstanding
(or any warrants for or options or stock appreciation rights in respect of any
of such shares), or set aside any funds for any of the foregoing purposes, or
permit any of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an investment permitted by Section
10.5) any shares of any class of the capital stock of the Borrower, now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued by such Person with respect to its capital stock) (all of the foregoing
“Dividends”), provided that, so long as no Default or Event of Default exists or
would exist after giving effect thereto, (a) the Borrower may pay regularly
scheduled dividends on Permitted Preferred Stock, (b) the Borrower may redeem in
whole or in part any capital stock of the Borrower for another class of capital
stock or rights to acquire capital stock of the Borrower or with proceeds from
substantially concurrent equity contributions or issuances of new shares of
capital stock, provided that such other class of capital stock contains terms
and provisions at least as advantageous to the Lenders as those contained in the
capital stock redeemed thereby, (c) the Borrower may repurchase shares of its
capital stock (and/or options or warrants in respect thereof) held by its
officers, directors and employees so long as such repurchase is pursuant to, and
in accordance with the terms of, management and/or employee stock plans, stock
subscription agreements or shareholder agreements, (d) the Borrower may make
investments permitted by Section 10.5, (e) the Borrower may pay regularly
accruing cash interest or dividends on the Hybrid Capital and (f) the Borrower
may repurchase or redeem shares of its capital stock, or declare and pay
dividends on its capital stock, to the extent not otherwise permitted by clauses
(a)-(e) of this proviso so long as the Available Commitment is greater than or
equal to $2,500,000. 

                    10.7          Limitations on Debt Payments and Amendments. 
The Borrower will not, and will not permit its Restricted Subsidiaries to, make
or cause or permit to be made any optional or voluntary prepayment, redemption,
repurchase, retirement or defeasance (legal or economic) of, or take any action
having a similar effect to any of the foregoing with respect to, (in each case
in full or in part) any Indebtedness permitted to be incurred pursuant to
Section 10.1(m) that would otherwise become due and payable after the Maturity
Date, provided that any optional or voluntary prepayments, redemptions,
repurchases, retirements or defeasances otherwise prohibited by this Section
10.7 may be made in an amount, together with the amount of scheduled payments to
be made pursuant to the proviso in Section 10.1(m), not to exceed $25,000,000 in
the aggregate. 

70

--------------------------------------------------------------------------------




                    10.8          Consolidated Total Debt to Consolidated Total
Capitalization Ratio.  The Borrower will not permit the Consolidated Total Debt
to Consolidated Total Capitalization Ratio as of the last day of any fiscal
quarter to be greater than 0.35:1.00 at any time prior to the Maturity Date
under this Agreement.

                    10.9          Cash Flow to Consolidated Interest Expense
Ratio.  The Borrower will not permit the Cash Flow to Consolidated Interest
Expense Ratio for any Test Period ending on the last day of a calendar quarter
ending prior to the Maturity Date under this Agreement to be less than
3.00:1.00.

                    10.10        Consolidated Net Worth.  The Borrower will not
permit Consolidated Net Worth as of the last day of any fiscal quarter ending
prior to the Maturity Date under this Agreement to be less than $260,000,000.

                    10.11        Minimum Risk-Based Capital Ratio.  The Borrower
will not permit the Risk-Based Capital Ratio for any Regulated Insurance Company
determined on an individual basis calculated as of the last day of any fiscal
year to be less than 250%, provided that if any such Person fails to maintain
such Risk-Based Capital Ratio as of the last day of any fiscal year the Borrower
shall nevertheless be deemed to be in compliance with this Section 10.11, and no
Default or Event of Default shall exist, so long as (i) the Combined Risk-Based
Capital Ratio for all Regulated Insurance Companies as of the last day of such
fiscal year is at least 275% and (ii) the Risk-Based Capital Ratio of each
Regulated Insurance Company determined on an individual basis as of the last day
of such fiscal year is at least 210%.

                    10.12        Capital Expenditures.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, make any Capital
Expenditures (other than Permitted Acquisitions that constitute Capital
Expenditures) in any fiscal year, in excess of an amount equal to $10,000,000
plus the Available Amount at the time of the making of any such Capital
Expenditures, provided that, for each fiscal year after 2005, an amount equal to
the excess of $10,000,000 over the amount of Capital Expenditures made in the
immediately preceding fiscal year may be carried forward and utilized in such
fiscal year.  In no event shall the aggregate amount used to make Capital
Expenditures with the Available Amount pursuant to this Section 10.12 (when
added to the amount of the Available Amount used to make investments pursuant to
Section 10.5(m)) exceed $50,000,000.

                    10.13        Limitation on Hybrid Capital.  The Borrower
will not, and will not permit any of its Subsidiaries to, permit the aggregate
outstanding principal amount of Hybrid Capital to exceed $100,000,000.

                    SECTION 11.          Events of Default.  Upon the occurrence
of any of the following specified events (each an “Event of Default”):

                    11.1          Payments.  The Borrower shall (a) default in
the payment when due of any principal of the Loans or (b) default, and such
default shall continue for five or more days, in the payment when due of any
interest on the Loans or any Fees or any Unpaid Drawings or of any other amounts
owing hereunder or under any other Credit Document; or

71

--------------------------------------------------------------------------------




                    11.2          Representations, etc. Any representation,
warranty or statement made or deemed made by any Credit Party herein or in the
Guaranty, the Pledge Agreement or any certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

                    11.3          Covenants.  Any Credit Party shall (a) default
in the due performance or observance by it of any term, covenant or agreement
contained in Section 9.1(e) or Section 10 or (b) default in the due performance
or observance by it of any term, covenant or agreement (other than those
referred to in Section 11.1 or 11.2 or clause (a) of this Section 11.3)
contained in this Agreement, the Guaranty or the Pledge Agreement and such
default shall continue unremedied for a period of at least 30 days after receipt
of written notice by the Borrower from the Administrative Agent or the Required
Lenders; or

                    11.4          Default Under Other Agreements.  (a)  The
Borrower or any of its Restricted Subsidiaries shall (i) default in any payment
with respect to any Indebtedness (other than the Obligations) in excess of
$7,000,000 in the aggregate, for the Borrower and such Subsidiaries, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or (except
in the case of Indebtedness consisting of any Hedge Agreement) any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; (b) default in the
payment of any interest due on the Hybrid Capital with an aggregate principal
amount in excess of $7,000,000 (provided that a deferral of interest in
accordance with terms of the Hybrid Capital shall not be deemed to be a default
(so long as no other default under such securities has occurred and is
continuing)); or (c) without limiting the provisions of clause (a) above, any
such Indebtedness (other than Indebtedness consisting of any Hedge Agreement)
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment, prior to
the stated maturity thereof; or

                    11.5          Bankruptcy, etc.  The Borrower or any
Specified Subsidiary shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against the Borrower or any Specified Subsidiary and the petition
is not controverted within 10 days after commencement of the case; or an
involuntary case is commenced against the Borrower or any Specified Subsidiary
and the petition is not dismissed within 60 days after commencement of the case;
or a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any
Specified Subsidiary; or the Borrower or any Specified Subsidiary commences
(including by way of applying for or consenting to the appointment of, or taking
of possession by, a rehabilitation, receiver, custodian, trustee, conservator or
liquidation (collectively, a “conservator”) of itself or all or any substantial
portion of its property) any other

72

--------------------------------------------------------------------------------




proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to the Borrower or any Specified Subsidiary; or there is commenced against the
Borrower or any Specified Subsidiary any such proceeding that remains
undismissed for a period of 60 days; or the Borrower or any Specified Subsidiary
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any
Specified Subsidiary suffers any appointment of any conservator or the like for
it or any substantial part of its property, which appointment shall continue
undischarged or unstayed for a period of 60 days; or the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by the Borrower or any Specified Subsidiary for
the purpose of effecting any of the foregoing; or

                    11.6          ERISA.  (a)  Any Plan shall fail to satisfy
the minimum funding standard required for any plan year or part thereof or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code; any Plan is or shall have been terminated
or is the subject of termination proceedings under ERISA (including the giving
of written notice thereof); an event shall have occurred or a condition shall
exist in either case entitling the PBGC to terminate any Plan or to appoint a
trustee to administer any Plan (including the giving of written notice thereof);
any Plan shall have an accumulated funding deficiency (whether or not waived);
the Borrower or any Subsidiary or any ERISA Affiliate has incurred or is likely
to incur a liability to or on account of a Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code (including the giving of written notice thereof); (b) there
could result from any event or events set forth in clause (a) of this Section
11.6 the imposition of a lien, the granting of a security interest, or a
liability, or the reasonable likelihood of incurring a lien, security interest
or liability; and (c) such lien, security interest or liability will or would be
reasonably likely to have a Material Adverse Effect; or

                    11.7          Guaranty.  The Guaranty or any material
provision thereof shall cease to be in full force or effect or any Guarantor
thereunder or any Credit Party shall deny or disaffirm in writing such
Guarantor’s obligations under the Guaranty; or

                    11.8          Pledge Agreement.  The Pledge Agreement or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any Pledgor thereunder or any Credit
Party shall deny or disaffirm in writing such Pledgor’s obligations under the
Pledge Agreement; or

                    11.9          Judgments.  One or more judgments or decrees
shall be entered against the Borrower or any of the Restricted Subsidiaries
involving a liability of $7,000,000 or more in the aggregate for all such
judgments and decrees for the Borrower and the Restricted Subsidiaries (to the
extent not paid or fully covered by insurance or reinsurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within 60
days from the entry thereof; or

73

--------------------------------------------------------------------------------




                    11.10          Change of Control.  A Change of Control shall
occur; then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing, the Administrative Agent shall, upon the
written request of the Required Lenders, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice):  (i) declare the
Total Revolving Credit Commitment terminated, whereupon the Revolving Credit
Commitments, if any, of each Lender shall forthwith terminate immediately and
any Fees theretofore accrued shall forthwith become due and payable without any
other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s reimbursement obligations for Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding.

                    SECTION 12.          The Administrative Agent.

                    12.1          Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Credit Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.  The Documentation Agent shall not have any obligations,
duties or responsibilities under this Agreement.

                    12.2          Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Credit
Documents by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in fact selected by it with reasonable care.

74

--------------------------------------------------------------------------------




                    12.3          Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys in fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by the Borrower or any Guarantor or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of the Borrower or any Guarantor to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of the Borrower.

                    12.4          Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

                    12.5          Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
(except to the extent that this Agreement requires that such action be taken
only with the approval of the Required Lenders or each of the Lenders, as
applicable).

75

--------------------------------------------------------------------------------




                    12.6          Non Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys in fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower or any Guarantor, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and any
Guarantor and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any Guarantor.  Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any Guarantor that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or Affiliates.

                    12.7          Indemnification.  The Lenders agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective portions of the Total Credit
Exposure in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  The agreements
in this Section 12.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

                    12.8          Administrative Agent in Its Individual
Capacity.  The Administrative Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower and
any Guarantor as though the Administrative Agent were not the Administrative
Agent hereunder and under the other Credit Documents.  With respect to the Loans
made by it, the Administrative Agent shall have the same rights and powers under
this Agreement and the other Credit Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

76

--------------------------------------------------------------------------------




                    12.9          Successor Agent.  The Administrative Agent may
resign as Administrative Agent upon 20 days’ prior written notice to the Lenders
and the Borrower.  If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Credit Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be approved by the Borrower (which approval shall
not be unreasonably withheld), whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

                    SECTION 13.          Miscellaneous.

                    13.1          Amendments and Waivers.  Neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly (i)
forgive any portion of any Loan or extend the final scheduled maturity date of
any Loan (including, without limitation, the Maturity Date) or reduce the stated
rate, or forgive any portion, or extend the date for the payment, of any
interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates) or extend the
final expiration date of any Lender’s Commitment or extend the final expiration
date of any Letter of Credit beyond the L/C Maturity Date or increase the
aggregate amount of the Commitments of any Lender, except to the extent
specifically permitted under the applicable Credit Document, release all or
substantially all the Collateral under the Pledge Agreement or release all or
substantially all of the Guarantors under the Guaranty, in each case without the
written consent of each Lender directly and adversely affected thereby, or (ii)
amend, modify or waive any provision of this Section 13.1, or reduce the
percentages specified in the definition of the term “Required Lenders”, or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3(a)),

77

--------------------------------------------------------------------------------




in each case without the written consent of each Lender directly and adversely
affected thereby, or (iii) amend, modify or waive any provision of Section 12
without the written consent of the then-current Administrative Agent, or (iv)
amend, modify or waive any provision of Section 3 without the written consent of
the Letter of Credit Issuer, or (v) change any Revolving Credit Commitment to
any Term Loan Commitment without the prior written consent of each Lender
directly and adversely affected thereby, or (vi) amend Section 13.6(c) without
the written consent of each SPC then holding an option to provide all or any
part of any Loan pursuant to such Section 13.6(c) and provided further, that at
any time that no Default or Event of Default has occurred and is continuing, the
Revolving Credit Commitment of any Lender may be increased to finance a
Permitted Acquisition, with the consent of such Lender, the Borrower and the
Administrative Agent (which consent, in the case of the Administrative Agent,
shall not be unreasonably withheld) and without the consent of the Required
Lenders, so long as (i) the Increased Commitment Amount (as defined below) at
such time, when added to the amount of Indebtedness incurred pursuant to
Sections 10.1(i) and (j) and outstanding at such time, does not exceed the
limits set forth therein, (ii) the Borrower shall pledge the Capital Stock of
any person acquired pursuant thereto to the Administrative Agent for the benefit
of the Lenders to the extent required under Section 9.12 and (iii) to the extent
determined by the Administrative Agent to be necessary to ensure pro rata
borrowings commencing with the initial borrowing after giving effect to such
increase, the Borrower shall prepay any Eurodollar Loans outstanding immediately
prior to such initial borrowing; as used herein, the “Increased Commitment
Amount” means, at any time, aggregate amount of all increases pursuant to this
proviso made at or prior to such time less the aggregate amount of all voluntary
reductions of the Revolving Credit Commitments made prior to such time.  Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

                    13.2          Notices.  All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by facsimile or electronic transmission), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three days after being deposited in the mail, postage prepaid, or,
in the case of facsimile or electronic notice, when received; provided that any
notice, request or demand to or upon the Administrative Agent or the Lenders
pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until
received.  For the purposes hereof, the address of each party hereto shall be as
set forth under such party’s name on Schedule 13.2 or (i) as to the Company and
the Administrative Agent, such other address as shall be designated by such
Person in a written notice delivered to the other parties hereto and (ii) as to
each other party, such other address as shall be designated by such party in a
written notice delivered to the Administrative Agent. 

78

--------------------------------------------------------------------------------




                    13.3          No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

                    13.4          Survival of Representations and Warranties. 
All representations and warranties made hereunder, in the other Credit Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

                    13.5          Payment of Expenses and Taxes.  The Borrower
agrees (a) to pay or reimburse the Administrative Agent for all its reasonable
out of pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including, without limitation,
the reasonable fees, disbursements and other charges of counsel to the
Administrative Agent, (b) to pay or reimburse each Lender and the Administrative
Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including,
without limitation, the reasonable fees, disbursements and other charges of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold harmless each Lender and the Administrative Agent from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (d) to pay, indemnify, and
hold harmless each Lender and the Administrative Agent and their respective
directors, officers, employees, trustees and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including, without limitation, reasonable and documented fees, disbursements and
other charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to the Administrative Agent or any Lender nor any
of their respective directors, officers, employees, trustees and agents with
respect to indemnified liabilities arising from (i) the gross negligence or
willful misconduct of the party to be indemnified, to the extent determined in
the final, nonappealable judgment of a court of competent jurisdiction, or (ii)
disputes among the Administrative Agent, the Lenders and/or their transferees. 
The agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

79

--------------------------------------------------------------------------------




                    13.6          Successors and Assigns; Participations and
Assignments.

 

                (a)  (i)     This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Lenders, the Administrative Agent and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender (except as permitted pursuant to Section
10.3(a)).  No sale, assignment or transfer or participation of any Letter of
Credit or any participation therein may be made separately from a sale,
assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation.

 

 

 

                (ii)          Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
Persons (other than a natural Person) (“Participants”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Credit Documents
(including to loan derivative counterparties in respect of swaps or similar
arrangements having the practical or economic effect thereof).  In the event of
any such sale by a Lender of a participating interest to a Participant, such
Lender’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance thereof, such Lender shall remain the holder
of any such Loan for all purposes under this Agreement and the other Credit
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment, modification or waiver of any provision of any Credit Document, or
any consent to any departure by any Credit Party therefrom, except to the extent
that such amendment, waiver or consent would directly forgive any principal of
any Loan or reduce the stated rate, or forgive any portion, or postpone the date
for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or increase the aggregate amount of the Commitments of any Lender, or
postpone the date of the final scheduled maturity of any Loan or release all or
substantially all the Collateral under the Pledge Agreement or release all or
substantially all of the Guarantors under the Guaranty, in each case to the
extent subject to such participation, and any agreement or instrument pursuant
to which such participation is sold or transferred shall expressly provide for
the provisions of this sentence.  The Borrower agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were

80

--------------------------------------------------------------------------------




 

owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
13.8 as fully as if it were a Lender hereunder.  The Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.10 and 2.11
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it were a Lender, provided that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

 

 

 

                (iii)          Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time and from time to
time assign to any Eligible Assignee that is a Lender or any Affiliate or any
Approved Fund thereof (with the consent of the Borrower if any increased costs
would result therefrom) or, with the consent of the Borrower and the
Administrative Agent (which in each case shall not be unreasonably withheld, it
being understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority), to an
Eligible Assignee (other than any Lender or Affiliate or Approved Fund thereof)
that is regularly engaged in making, purchasing or investing in loans or
securities or financial institution (an “Assignee”) all or any part of its
rights and obligations under this Agreement and the other Credit Documents
pursuant to an Assignment and Assumption Agreement, substantially in the form of
Exhibit G (the “Assignment and Assumption”), executed (either manually in the
case of delivery per clause (x) below, or electronically in the case of delivery
per clause (y) below) by such Assignee, such assigning Lender (and, in the case
of an Assignee that is not then a Lender, an Affiliate or an Approved Fund
thereof, by the Borrower and the Administrative Agent) and either (x) manually
delivered to the Administrative Agent for its acceptance and recording in the
Register or (y) electronically delivered to the Administrative Agent via an
electronic settlement system acceptable to the Administrative Agent (the
“Electronic Settlement System”), provided that, (i) except in the case of an
assignment of all of a Lender’s interests under this Agreement and except for
assignments to any Lender or any Affiliate or Approved Fund thereof, unless
otherwise agreed to by the Borrower and the Administrative Agent, no such
assignment to an Assignee (other than any Lender, any Affiliate or any Approved
Fund thereof) shall be in an aggregate principal amount of less than $1,000,000,
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or Commitment so assigned and (iii) any assignment of
Revolving Credit Loans or a Revolving Credit Commitment hereunder shall require
the prior written consent of the Administrative Agent and the Letter of Credit
Issuer.

81

--------------------------------------------------------------------------------




 

Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Assumption (and upon
delivery of such other information reasonably requested by the Administrative
Agent including, without limitation, such forms, certificates or other evidence,
if any, with respect to United States federal income tax withholding matters and
with respect to such information requested under the Patriot Act as such
assignee may otherwise be required to deliver pursuant to Section 5.4(b)) (x)
the Assignee thereunder shall be a party hereto and, to the extent provided in
such Assignment and Assumption, have the rights and obligations of a Lender
hereunder with a Commitment as set forth therein and (y) the assigning Lender
thereunder shall, to the extent provided in such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such assigning Lender
shall cease to be a party hereto); provided that notwithstanding anything
contained in any of the Credit Documents to the contrary, if such Lender is a
Letter of Credit Issuer such Lender shall continue to have all rights and
obligations of a Letter of Credit Issuer until the cancellation or expiration of
any Letters of Credit issued by it and the reimbursement of any amounts drawn
thereunder.  The assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender any promissory
notes it holds that represent Loans to the Administrative Agent for
cancellation, and thereupon new promissory notes, if so requested by the
Assignee, substantially in the form of Exhibit D-1 or D-2, as the case may be,
evidencing the Term Loans and Revolving Credit Loans, respectively, owing to
such Assignee. Notwithstanding any provision of this Agreement to the contrary,
the consent of the Borrower shall not be required for any assignment that occurs
at any time when any of the events described in Section 11.1 or Section 11.5
shall have occurred and be continuing with respect to the Borrower.

                    (b)          Nothing herein shall prohibit any Lender from
pledging or assigning all or any portion of its Loans to any Federal Reserve
Bank in accordance with applicable law provided, that (i) no Lender shall be
relieved of any of its obligations hereunder  as a result of any such assignment
or pledge and (ii) in no event shall any assignee or pledge be considered to be
a “Lender” or entitled to require the assigning Lender to take or omit to take
any action hereunder.  In order to facilitate such pledge or assignment, the
Borrower hereby agrees that, upon request of any Lender at any time and from
time to time after the Borrower has made its initial borrowing hereunder, the
Borrower shall provide to such Lender, at the Borrower’s own expense, a
promissory note, substantially in the form of Exhibit D-1 or D-2, as the case
may be, evidencing the Term Loans and Revolving Credit Loans, respectively,
owing to such Lender. 

                    (c)          Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.

82

--------------------------------------------------------------------------------




The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof or the District of Columbia.  In addition,
notwithstanding anything to the contrary contained in this 13.6 any SPC may (i)
with notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
Eligible Assignees (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. 

                    (d)          The Administrative Agent, on behalf of the
Borrower, shall maintain at the address of the Administrative Agent referred to
in Section 13.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of a Loan or other obligation hereunder as the owner thereof for all
purposes of this Agreement and the other Credit Documents, notwithstanding any
notice to the contrary.  Any assignment of any Loan or other obligation
hereunder shall be effective only upon appropriate entries with respect thereto
being made in the Register.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. 

                    (e)          Upon its receipt of an Assignment and
Assumption executed by an assigning Lender and an Assignee (and, in the case of
an Assignee that is not then a Lender, an Affiliate or an Approved Fund thereof,
by the Borrower and the Administrative Agent) together with payment to the
Administrative Agent of a registration and processing fee of $3,500, the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower; provided however, that no such
fee shall be payable if the Assignment and Assumption is delivered via the
Electronic Settlement System; and provided further that, in the case of
contemporaneous assignments by a Lender to more than one fund managed by the
same investment advisor (and, to the extent such Lender is a fund, which funds
are not managed by the same investment advisor as such Lender or by an Affiliate
of such investment advisor), only a single $3,500 such fee shall be payable for
all such contemporaneous assignments.

83

--------------------------------------------------------------------------------




                    (f)          Subject to Section 13.16, the Borrower
authorizes each Lender to disclose to any Participant or Assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower in connection with such Lender’s credit evaluation of the Borrower and
its Affiliates prior to becoming a party to this Agreement, provided that
neither the Administrative Agent nor any Lender shall provide to any Transferee
or prospective Transferee any of the Confidential Information unless such person
shall have previously executed a Confidentiality Agreement in the form of
Exhibit J.

                    13.7        Replacements of Lenders under Certain
Circumstances. 

                    (a)          The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.10, 2.12, 3.5 or 5.4, (b) is affected in the manner described in Section
2.10(a)(iii) and as a result thereof any of the actions described in such
Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts (other than any disputed amounts),
pursuant to Section 2.10, 2.11, 2.12, 3.5 or 5.4, as the case may be) owing to
such replaced Lender prior to the date of replacement, (iv) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, (v)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

                    (b)          If, in connection with any proposed amendment,
modification, waiver or termination pursuant to Section 13.1 (a “Proposed
Change”) requiring the consent of all affected Lenders, the consent of
sixty-seven percent (67%) of the Lenders is obtained, but the consent of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this clause (b) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not a
Non-Consenting Lender, at the Borrower’s request the Administrative Agent in its
sole discretion, or a Person or Persons reasonably acceptable to the
Administrative Agent, shall have the right with the Administrative Agent’s
consent (but shall have no obligation) to purchase from all such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon the
Administrative Agent’s request, sell and assign to the Administrative Agent or
such Person, all of the Loans and Commitments of such Non-Consenting Lenders for
an amount equal to the principal balance of all Loans held by the Non-Consenting
Lenders, all accrued interest and fees with respect thereto through the date of
sale and all other amounts then owed the Affected Lender hereunder, such
purchase and sale to be consummated pursuant to an Assignment and Assumption. 
Any such required sale and assignment shall be treated as a payment for purposes
of Section 2.11 and the Borrower shall be liable for any amounts payable
thereunder as a result of such sale and assignment.                    

84

--------------------------------------------------------------------------------




                    13.8          Adjustments; Set off. 

                    (a)            If any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

                    (b)            After the occurrence and during the
continuance of an Event of Default, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon any amount becoming due and
payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set off and application.

                    13.9          Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

                    13.10        Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

                    13.11        Integration.  This Agreement and the other
Credit Documents represent the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.

85

--------------------------------------------------------------------------------




                    13.12      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

                    13.13      Submission to Jurisdiction; Waivers.  The
Borrower hereby irrevocably and unconditionally:

                    (a)          submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

                    (b)          consents that any such action or proceeding may
be brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

                    (c)          agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth on Schedule 13.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

                    (d)          agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

                    (e)          waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 13.13 any special, exemplary, punitive or
consequential damages.

                    13.14      Acknowledgments.  The Borrower hereby
acknowledges that:

                    (a)          it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

                    (b)          neither the Administrative Agent nor any Lender
has any fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

                    (c)          no joint venture is created hereby or by the
other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

86

--------------------------------------------------------------------------------




                    13.15          WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

                    13.16          Confidentiality.  The Administrative Agent
and each Lender shall hold all non-public information furnished by or on behalf
of the Borrower in connection with such Lender’s evaluation of whether to become
a Lender hereunder or obtained by such Lender or the Administrative Agent
pursuant to the requirements of this Agreement (“Confidential Information”), in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental agency or representative thereof or pursuant to
legal process or to such Lender’s or the Administrative Agent’s attorneys,
professional advisors or independent auditors or Affiliates or Approved Funds,
provided that unless specifically prohibited by applicable law or court order,
each Lender and the Administrative Agent shall (a) notify the Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non public
information prior to disclosure of such information, (b) cooperate in a
reasonable manner with any efforts by the Borrower to maintain the
confidentiality of such information and to otherwise protect its interests with
respect thereto (all such cooperation at the Borrower’s expense), except to the
extent that the Lender determines in good faith that such cooperation would have
a material adverse effect on such Lender and, provided further that in no event
shall any Lender or the Administrative Agent be obligated or required to return
any materials furnished by the Borrower or any Subsidiary of the Borrower.  Each
Lender and the Administrative Agent agrees that it will not provide to
prospective Transferees or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person shall have
previously executed a Confidentiality Agreement in the form of Exhibit J.

                    13.17          USA Patriot Act.  Each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower or such
Subsidiary Borrower in accordance with the Act.  The Borrower shall promptly
provide such information upon request by any Lender.  In connection therewith,
each Lender hereby agrees that the confidentiality provisions set forth in
Section 13.16 shall apply to any non-public information provided to it by the
Borrower and its Subsidiaries pursuant to this Section 13.17.

*     *     *     *     *

87

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

 

BRISTOL WEST HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Dailey

 

 

--------------------------------------------------------------------------------

 

Name:

Jeffrey J. Dailey

 

Title:

Chief Executive Officer


--------------------------------------------------------------------------------




 

ING CAPITAL LLC, as Administrative

 

Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Mark R. Newsome

 

 

--------------------------------------------------------------------------------

 

Name:

Mark R. Newsome

 

Title:

Director


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Thomas A. Kiepura

 

 

--------------------------------------------------------------------------------

 

Name:

Thomas A. Kiepura

 

Title:

Vice President


--------------------------------------------------------------------------------




 

LaSalle Bank, National Association, as Lender

 

 

 

 

 

 

 

By:

/s/ Andrew C. Haak

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew C. Haak

 

Title:

Senior Vice President


--------------------------------------------------------------------------------




 

Regions Bank, as Lender

 

 

 

 

 

 

 

By:

/s/ Mercedes Valdez

 

 

--------------------------------------------------------------------------------

 

Name:

Mercedes Valdez

 

Title:

Vice President


--------------------------------------------------------------------------------




 

Bank of Communications Co., Ltd., New York Branch, as Lender

 

 

 

 

 

 

 

By:

/s/ Shelley He

 

 

--------------------------------------------------------------------------------

 

Name:

Shelley He

 

Title:

Deputy General Manager


--------------------------------------------------------------------------------




 

General Electric Capital Corporation, as Lender

 

 

 

 

 

 

 

By:

/s/ Amanda J. van Heyst

 

 

--------------------------------------------------------------------------------

 

Name:

Amanda J. van Heyst

 

Title:

Duly Authorized Signatory


--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

Page

 

 

--------------------------------------------------------------------------------

SECTION 1.

Definitions

1

 

 

 

SECTION 2.

Amount and Terms of Credit

28

2.1

Commitments

28

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

29

2.3

Notice of Borrowing

29

2.4

Disbursement of Funds

30

2.5

Repayment of Loans; Evidence of Debt

31

2.6

Conversions and Continuations

31

2.7

Pro Rata Borrowings

32

2.8

Interest

32

2.9

Interest Periods

33

2.10

Increased Costs, Illegality, etc.

34

2.11

Compensation

36

2.12

Change of Lending Office

36

2.13

Notice of Certain Costs

36

 

 

 

SECTION 3.

Letters of Credit

37

3.1

Letters of Credit

37

3.2

Letter of Credit Requests

37

3.3

Letter of Credit Participations

38

3.4

Agreement to Repay Letter of Credit Drawings

40

3.5

Increased Costs

41

3.6

Successor Letter of Credit Issuer

42

 

 

 

SECTION 4.

Fees; Commitments

42

4.1

Fees

42

4.2

Voluntary Reduction of Revolving Credit Commitments

43

4.3

Mandatory Termination of Commitments

43

 

 

 

SECTION 5.

Payments

44

5.1

Voluntary Prepayments

44

5.2

Mandatory Prepayments

44

5.3

Method and Place of Payment

46

5.4

Net Payments

47

5.5

Computations of Interest and Fees

49

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing.

49

6.1

Credit Documents

49

6.2

Closing Certificate

50

6.3

Corporate Proceedings of Each Credit Party

50

i

--------------------------------------------------------------------------------




6.5

No Material Adverse Change

50

6.6

Fees

50

6.7

Refinancing

50

6.8

Other Indebtedness

50

6.9

Closing Date Balance Sheet

50

6.10

Solvency Certificate

50

6.11

Required Approvals

51

6.12

Legal Opinions

51

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

51

7.1

No Default; Representations and Warranties

51

7.2

Notice of Borrowing; Letter of Credit Request

51

 

 

 

SECTION 8.

Representations, Warranties and Agreements

52

8.1

Corporate Status

52

8.2

Corporate Power and Authority

52

8.3

No Violation

52

8.4

Litigation

52

8.5

Margin Regulations

53

8.6

Governmental Approvals

53

8.7

Investment Company Act

53

8.8

True and Complete Disclosure

53

8.9

Financial Condition; Financial Statements

53

8.10

Tax Returns and Payments

54

8.11

Compliance with ERISA

54

8.12

Subsidiaries

55

8.13

Intellectual Property, etc.

55

8.14

Environmental Laws

55

8.15

Properties

56

 

 

 

SECTION 9.

Affirmative Covenants

56

9.1

Information Covenants

56

9.2

Books, Records and Inspections

60

9.3

Maintenance of Insurance

60

9.4

Payment of Taxes

60

9.5

Consolidated Corporate Franchises

61

9.6

Compliance with Statutes, etc.

61

9.7

ERISA

61

9.8

Good Repair

61

9.9

Transactions with Affiliates

62

9.10

End of Fiscal Years; Fiscal Quarters

62

9.11

Additional Guarantors

62

9.12

Pledges of Additional Stock and Evidence of Indebtedness

62

9.13

Use of Proceeds

63

9.14

Changes in Business

63

9.15

Maintenance of License and Permits

63

ii

--------------------------------------------------------------------------------




SECTION 10.

Negative Covenants

63

10.1

Limitation on Indebtedness

63

10.2

Limitation on Liens

65

10.3

Limitation on Fundamental Changes

66

10.4

Limitation on Sale of Assets

67

10.5

Limitation on Investments

68

10.6

Limitation on Dividends

70

10.7

Limitations on Debt Payments and Amendments

70

10.8

Consolidated Total Debt to Consolidated Total Capitalization Ratio

71

10.9

Cash Flow to Consolidated Interest Expense Ratio

71

10.10

Consolidated Net Worth

71

10.11

Minimum Risk-Based Capital Ratio

71

10.12

Capital Expenditures

71

10.13

Limitation on Hybrid Capital.  The Borrower will not, and will not permit any of
its Subsidiaries to, permit the aggregate outstanding principal amount of Hybrid
Capital to exceed $100,000,000.

71

 

 

 

SECTION 11.

Events of Default

71

11.1

Payments

71

11.2

Representations, etc.

72

11.3

Covenants

72

11.4

Default Under Other Agreements

72

11.5

Bankruptcy, etc.

72

11.6

ERISA

73

11.7

Guaranty

73

11.8

Pledge Agreement

73

11.9

Judgments

73

11.10

Change of Control

73

 

 

 

SECTION 12.

The Administrative Agent

74

12.1

Appointment

74

12.2

Delegation of Duties

74

12.3

Exculpatory Provisions

74

12.4

Reliance by Administrative Agent

75

12.5

Notice of Default

75

12.6

Non Reliance on Administrative Agent and Other Lenders

76

12.7

Indemnification

76

12.8

Administrative Agent in Its Individual Capacity

76

12.9

Successor Agent

77

 

 

 

SECTION 13.

Miscellaneous

77

13.1

Amendments and Waivers

77

13.2

Notices

78

13.3

No Waiver; Cumulative Remedies

78

13.4

Survival of Representations and Warranties

79

13.5

Payment of Expenses and Taxes

79

13.6

Successors and Assigns; Participations and Assignments

80

iii

--------------------------------------------------------------------------------




13.8

Adjustments; Set off

85

13.9

Counterparts

85

13.10

Severability

85

13.11

Integration

85

13.12

GOVERNING LAW

86

13.13

Submission to Jurisdiction; Waivers

86

13.14

Acknowledgments

86

13.15

WAIVERS OF JURY TRIAL

87

13.16

Confidentiality

87

13.17

USA Patriot Act

87


SCHEDULES

 

 

 

Schedule 1.1

Commitments of Lenders

Schedule 8.12

Subsidiaries

Schedule 9.9

Affiliate Transactions

Schedule 10.1

Other Indebtedness

Schedule 10.2

Other Liens

Schedule 13.2

Notice Addresses


EXHIBITS

 

 

 

Exhibit A

Form of Guaranty

Exhibit B

Form of Pledge Agreement

Exhibit C

Form of Notice of Borrowing

Exhibit D-1

Form of Promissory Note (Term Loans)

Exhibit D-2

Form of Promissory Note (Revolving Credit Loans)

Exhibit E

Form of Letter of Credit Request

Exhibit F-1

Form of Legal Opinion of Simpson Thacher & Bartlett

Exhibit F-2

Form of Legal Opinion of Sonnenschein, Nath and Rosenthal LLP (California)

Exhibit F-3

Form of Legal Opinion of Long, Burner, Parks and DeLargy (Texas)

Exhibit F-4

Form of Legal Opinion of Alexis Oster, Esq.

Exhibit F-5

Form of Legal Opinion of George O’Brien, Esq.

Exhibit F-6

Form of Legal Opinion of Richard W. Probert, Esq.

Exhibit F-7

Form of Legal Opinion of Richard W. Probert, Esq.

Exhibit G

Form of Assignment and Assumption

Exhibit H

Form of Closing Certificate

Exhibit I

Form of Solvency Certificate

Exhibit J

Form of Confidentiality Agreement

Exhibit K

Form of Compliance Certificate

iv

--------------------------------------------------------------------------------